        Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 1 of 108




                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                       EL PASO DIVISION

 MARIA RAMIREZ and PEDRO                              §
 RAMIREZ, as Representatives of the Estate            §
 and Statutory Death Beneficiaries of                 §
 DANIEL ANTONIO RAMIREZ,                              §
                                                      §
                   Plaintiffs,                        §              EP-17-CV-00193-DCG
 v.                                                   §
                                                      §
 RUBEN ESCAJEDA, JR. and CITY OF                      §
 EL PASO, TEXAS,                                      §
                                                      §
                   Defendants.                        §

                            MEMORANDUM OPINION AND ORDER

        Presently before the Court are Defendants City of El Paso, Texas (the “City”) and Ruben

Escajeda’s (“Escajeda”) (collectively, “Defendants”) “Amended Motion for Summary Judgment

Joined in Part by Officer Ruben Escajeda as to Causation” (ECF No. 90) (“Motion”), filed on

September 2, 2020, and all relevant briefing filed thereafter. For the reasons that follow, the

Court DENIES the motion.

                                  I. UNDISPUTED BACKGROUND

A. Factual Background.

        This case arises from the circumstances surrounding the death of Daniel Antonio Ramirez

(“Ramirez”). Plaintiffs, Pedro and Maria Ramirez, are his parents.1 On June 23, 2015, after

receiving a call from Plaintiffs, dispatch called out to El Paso Police Department (“EPPD”)

officers to respond to a suicide in progress.2 The reporter, Ramirez’s mother, made clear that her


        1
            Compl. at 1, ECF No. 1.
        2
         Proposed Undisputed Facts ¶ 67, ECF Nos. 90-1, 115, 121 [hereinafter, “PUF”]. As the parties
enumerated the same 476 proposed undisputed facts in three separate filings, the Court will cite to each of
these proposed facts as if they were all in a single filing.
        Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 2 of 108




son was in the process of preparing to hang himself from the basketball net in their backyard.3

She made no mention of a weapon.4 In relaying the emergency to the EPPD officers, dispatch

announced the same: that it was a suicide in progress and made no mention of the presence of a

weapon.5

        Escajeda, then a police officer employed by the EPPD, responded to the call and arrived

at the house alone.6 Upon arrival to the Ramirez home, Escajeda did not announce himself to

anyone at the house to talk with Plaintiffs, but instead went directly to the backyard.7 As he

approached the backyard, he drew his service weapon.8 Once in the backyard, Escajeda shined

his flashlight on Ramirez and saw him with a rope around his neck that was connected to a

basketball hoop.9

        As he approached Ramirez, Escajeda reportedly saw Ramirez staring forward with his

hands clenched with tight fists to the part of the rope that was around his neck.10 Escajeda then

repeatedly ordered him to show him his hands.11 After perceiving that his verbal commands




        3
            Id. ¶ 68.
        4
            Id. ¶ 69.
        5
            Id. ¶ 70.
        6
            Id. ¶ 71.
        7
            Id. ¶ 72.
        8
            Id. ¶ 73.
        9
            Id. ¶ 74.
        10
           Id. ¶¶ 75, 78. The Court rephrased the latter of Plaintiffs’ proposed fact based on the portions
therein that Defendants do not dispute.
        11
             Id. ¶ 78.


                                                    -2-
        Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 3 of 108




were unsuccessful, Escajeda approached Ramirez within approximately five feet.12 Escajeda

then holstered his service weapon, drew out and deployed his taser on Ramirez.13 During the

tasing, Ramirez’s body tensed, and Escajeda heard a “crunch” and saw Ramirez squeeze his fists

even harder.14 After tasing Ramirez, Escajeda removed the rope around Ramirez’s neck and got

him down from the basketball net.15 Escajeda felt a faint pulse; however, Ramirez later arrived

to the emergency room at Del Sol Medical Center at 11:06 p.m., and was pronounced dead at

11:24 p.m.16

B. Procedural Background.

        On June 22, 2017, Plaintiffs filed the instant lawsuit alleging that Escajeda and the City

deprived Ramirez of his constitutional rights.17 Plaintiffs specifically allege that Escajeda used

excessive force against Ramirez and that the City was “directly responsible” for Escajeda’s

alleged misconduct by:

        A) maintaining a policy or custom of excessive force by officers that is so common
        and widespread as to constitute a custom that fairly represents municipal policy;

        B) maintaining a policy or custom of excessive force by officers when the officer
        is on notice of a victim’s mental health problems that is so common and widespread
        as to constitute a custom that fairly represents municipal policy;

        C) failing to properly train, supervise, or discipline members of the [EPPD],
        including . . . Escajeda, not to use intermediate force, such as a taser, against an
        12
         Id. ¶ 79. The Court rephrased Plaintiffs’ proposed fact based on the portions therein that
Defendants do not dispute.
        13
            Pls.’ Resp. in Opp’n, Ex. 5 (Escajeda Suppl. Report) at 22 [hereinafter “Plaintiffs’ Exhibits”];
id., Ex. 8 (Escajeda Depo.) at 133:4–136:21.
        14
             PUF ¶ 81.
        15
             Id. ¶ 83.
        16
          Id. ¶ 84; Pls.’ Ex. 120 (OME Investigator Report) at 3. The Court rephrased Plaintiffs’
proposed fact based on the portions therein that Defendants do not dispute.
        17
             Compl. at 18–20.


                                                     -3-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 4 of 108




       individual who does not pose a threat to the officer or others and does not display
       active aggression or defensive resistance;

       D) failing to properly train, supervise, or discipline members of the [EPPD],
       including . . . Escajeda, on mental health issues and how to properly assess the
       situation and take action to de-escalate the situation and bring the crisis to a non-
       violent conclusion where their officers have notice and knowledge that the person
       for whom they are called has mental health issues;

       E) failing to institute proper procedures to ensure that EPPD officers use
       appropriate de-escalation tactics so as to bring the crisis to a non-violent conclusion
       in situations in which it is known that an unarmed resident has mental health issues;
       and

       F) failing to pursue criminal or disciplinary charges or support criminal or
       disciplinary action against officers, including Escajeda, who have deprived citizens
       and residents of El Paso of their constitutional rights.18

At an earlier stage in the litigation, Defendants filed motions to dismiss under Federal Rule of

Civil Procedure 12(b)(6), both of which the Court denied on January 11, 2018.19 On September

3, 2020, Defendants filed the instant motion.

       As noted in the Court’s January 26, 2021 Order (ECF No. 133), on November 4, 2020,

Escajeda filed his individual reply, wherein he claims that he is entitled to qualified immunity.20

To avoid prejudicing Plaintiffs and the risk of an improvident or ill-advised opinion, the Court

afforded Plaintiffs “an adequate opportunity to respond” to Escajeda’s qualified immunity

arguments by granting them and Escajeda leave to file supplemental briefing solely to address

such matter.21 Plaintiffs filed their supplemental brief on February 10, 2021; Escajeda filed his




       18
            Id.
       19
            See Order, ECF No. 29.
       20
            Reply at 2–5, ECF No. 122.
       21
            ECF No. 133 at 4–5.



                                                -4-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 5 of 108




own on February 16, 2021.22 The Court considers the arguments therein as if they were part of

the instant motion.

                                         II.   STANDARD

       Summary judgment is appropriate when “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). “A genuine dispute of fact exists when evidence is sufficient for a reasonable

jury to return a verdict for the non-moving party, and a fact is material if it ‘might affect the

outcome of the suit.’” Willis v. Cleco Corp., 749 F.3d 314, 317 (5th Cir. 2014) (citing Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986))). In deciding whether a genuine dispute as to

material fact exists, a trial court considers all of the evidence in the record and “draw[s] all

reasonable inferences in favor of the nonmoving party,” but “refrain[s] from making credibility

determinations or weighing the evidence.” Turner v. Baylor Richardson Med. Ctr., 476 F.3d

337, 343 (5th Cir. 2007) (citation and internal quotation marks omitted). Instead, the court “only

‘give[s] credence to the evidence favoring the nonmovant [and] that evidence supporting the

moving party that is uncontradicted and unimpeached, at least to the extent that that evidence

comes from disinterested witnesses.’” Orr v. Copeland, 844 F.3d 484, 490 (5th Cir. 2016)

(second alteration in original) (quoting Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.

133, 150–51 (2000)).

       Procedurally, the party moving for summary judgment “bears the initial responsibility of

informing the district court of the basis for its motion, and identifying those portions of [the

record] which it believes demonstrate the absence of a genuine issue of material fact.” E.E.O.C.

v. LHC Grp., Inc., 773 F.3d 688, 694 (5th Cir. 2014) (alterations in original) (quotation marks



       22
            ECF Nos. 134 & 136.


                                                  -5-
         Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 6 of 108




and citation omitted). When the nonmoving party will bear the burden of proof at trial, the

moving party may satisfy this responsibility by “point[ing] out the absence of evidence

supporting the nonmoving party’s case.” Latimer v. Smithkline & French Labs., 919 F.2d 301,

303 (5th Cir. 1990); see also Boudreaux v. Swift Transp. Co., 402 F.3d 536, 544–45 (5th Cir.

2005).

         If the moving party succeeds, “the onus shifts to the nonmoving party to go beyond the

pleadings and by her own affidavits, or by the depositions, answers to interrogatories, and

admissions on file, designate specific facts showing that there is a genuine issue for trial.” LHC

Grp., 773 F.3d at 694 (internal quotation marks and citation omitted). However, the nonmoving

party “cannot defeat summary judgment with conclusory allegations, unsubstantiated assertions,

or only a scintilla of evidence.” Davis v. Fort Bend Cty., 765 F.3d 480, 497 n.20 (5th Cir. 2014)

(quotation marks and citation omitted).

                                        III.   DISCUSSION

         By their motion, Defendants request that the Court grant summary judgment in their

favor on all of Plaintiffs’ claims because they argue that: (1) Escajeda is entitled to qualified

immunity; (2) Escajeda’s tasing of Ramirez did not cause his death; (3) the City’s use-of-force

policy was not the moving force behind Ramirez’s death; (4) the City did not fail to institute

proper policies and procedures to deal with people suffering from mental health crises; (5) the

City did not fail to train its officers on how to respond to situations where people suffering from

mental health crises are involved; and (6) the City did not fail to investigate or discipline its

officers for excessive force. The Court addresses Defendants’ arguments in that order.




                                                  -6-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 7 of 108




A. Escajeda’s Entitlement to Qualified Immunity and Whether Escajeda Caused
   Ramirez’s Death.

   1. Whether causation is incorporated within or separate from the qualified immunity
      analysis.

       As a threshold matter, Plaintiffs and Escajeda first contest whether proof of causation is

necessary for determining qualified immunity or whether it is an issue that the Court must

resolve separately. Escajeda contends the former; Plaintiffs the latter. Escajeda contends that

causation is incorporated within the first step in the qualified immunity analysis—namely,

whether the officer “violated a clearly established constitutional right.” Escajeda’s Sur-Surreply

at 5–6, ECF No. 135; Escajeda’s Suppl. Br. at 2, ECF No. 136. In evaluating the first step, given

that the constitutional right involved here is the right to be free from excessive force, Escajeda

avers that the Court must first necessarily determine, in relevant part, whether Ramirez’s claimed

injury “resulted directly and only from a use of force that was clearly excessive.” Escajeda’s

Suppl. Br. at 2. Thus, he argues that Plaintiffs bear the burden of establishing causation to

overcome his entitlement to qualified immunity. Id. at 3–5.

       In contrast, Plaintiffs argue that causation must be addressed before moving on to the

qualified immunity analysis. Pls.’ Suppl. Br. at 2, ECF No. 134. They claim that the Fifth

Circuit Pattern Jury Instructions suggest the same, because at trial, “[o]nly after finding that the

injury was caused by the unconstitutional conduct must the jury consider the affirmative defense

of qualified immunity. The qualified immunity defense focuses on the ‘unlawfulness of the

conduct’—not whether the conduct caused the injury.” Id. at 3. Hence, Plaintiffs contend that at

summary judgment, “[i]f the plaintiff has not shown sufficient evidence that the excessive use of

force caused the injury, the affirmative defense of qualified immunity is not even reached

because the plaintiff has failed to establish a Section 1983 claim sufficient to take to trial.” Id.




                                                  -7-
          Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 8 of 108




          But after due consideration, the Court agrees with Escajeda that causation is incorporated

as an element within the broader framework of the qualified immunity analysis.

          Qualified immunity shields officers from liability unless their conduct violates “clearly

established statutory or constitutional rights of which a reasonable person would have known.”

Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800,

818 (1982)). When officers invoke qualified immunity at summary judgment, courts ask two

questions: (1) whether the evidence viewed in the light most favorable to the plaintiff shows that

the officers violated a constitutional right, and (2) whether the unlawfulness of their conduct was

“clearly established” at the time. District of Columbia v. Wesby, ––– U.S. –––, 138 S. Ct. 589

(2018).

          In analyzing the first step, the governing constitutional provision here is the Fourth

Amendment, which protects the right to be free from excessive force during a seizure. Joseph on

behalf of Est. of Joseph v. Bartlett, 981 F.3d 319, 332 (5th Cir. 2020) (citing Poole v. City of

Shreveport, 691 F.3d 624, 627 (5th Cir. 2012)). Consequently, to overcome Escajeda’s

entitlement to qualified immunity and prevail on their excessive force claim, Plaintiffs must

necessarily establish that Escajeda violated Ramirez’s right to be free from excessive force by

showing (1) an injury, (2) that resulted “directly and only” from a use of excessive force, and (3)

that the force used was “objectively unreasonable.” Flores v. City of Palacios, 381 F.3d 391,

396 (5th Cir. 2004).

          Hence, Plaintiffs’ argument is circular because for their excessive force claim to prevail,

regardless if qualified immunity is involved, the Court must necessarily analyze causation in

determining whether the force Escajeda used was unconstitutional (“objectively unreasonable”).

In other words, were it to address causation and qualified immunity in the order Plaintiffs




                                                   -8-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 9 of 108




suggest, the Court would just be copying the same causation analysis from their excessive force

claim into the consequent qualified immunity analysis. Therefore, the Court will consider

causation when determining whether Plaintiffs overcome Escajeda’s entitlement to qualified

immunity.

   2. Qualified Immunity.

       As noted above, “[w]hen officers invoke qualified immunity at summary judgment,

courts ask two questions: (1) whether the evidence viewed in the light most favorable to the

plaintiff shows that the officers violated a constitutional right, and (2) whether the unlawfulness

of their conduct was “clearly established” at the time. Wesby, 138 S. Ct. at 589. Once raised,

“[a] qualified immunity defense alters the usual summary judgment burden of proof.” Renfroe v.

Parker, 974 F.3d 594, 599 (5th Cir. 2020) (citing Brown v. Callahan, 623 F.3d 249, 253 (5th Cir.

2010)). “[A]ll inferences are [still] drawn in [the plaintiff’s] favor.” Brown, 623 F.3d at 253.

But “a plaintiff’s version of the facts should not be accepted for purposes of qualified immunity

when it is ‘blatantly contradicted’ and ‘utterly discredited’ by [the evidence].” Renfroe, 964 F.3d

at 599 (quoting Hanks v. Rogers, 853 F.3d 738, 744 (5th Cir. 2017) (citation omitted)).

       After due consideration, the Court concludes that when viewing the record in the light

most favorable to them, Plaintiffs satisfy both steps of the qualified immunity analysis.

       i. Step One: Constitutional Violation.

       To establish that Escajeda violated Ramirez’s right to be free from excessive force under

the Fourth Amendment, Plaintiffs must first show that Ramirez was seized. See Graham v.

Connor, 490 U.S. 386, 388 (1989). “An officer seizes a person when he, ‘by means of physical

force or show of authority, has in some way restrained the liberty of a citizen.’” Flores, 381 F.3d




                                                -9-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 10 of 108




at 396 (quoting Terry v. Ohio, 392 U.S. 1, 19 n. 16 (1968)). Here, Defendants do not dispute that

the evidence shows that Escajeda seized Ramirez when he deployed his taser on him.

         Next, as already stated, Plaintiffs must establish (1) an injury, (2) that resulted “directly

and only” from a use of excessive force, and (3) that the force used was “objectively

unreasonable.” Flores, 381 F.3d at 396. Here, based on the parties’ briefing, it appears there is

no dispute that the evidence shows that Ramirez’s death is a sufficient injury to establish the first

element of their excessive force claim. Accordingly, the Court focuses on the second and third

elements: causation and excessiveness.

             a. Causation.

        Defendants’ main argument is that Escajeda is entitled to qualified immunity because

Plaintiffs do not satisfy the causation element in their excessive force claim.23 Mot. at 15–17;

City’s Reply at 1–6, ECF No. 121; Escajeda’s Reply at 3; Escajeda’s Sur-surreply at 5–6;

Escajeda’s Suppl. Br. at 2–5. Specifically, Defendants assert that Plaintiffs “have not and cannot

produce admissible evidence on causation and [that] none of Plaintiffs’ experts are qualified” to

contradict the opinions of their expert, Dr. Mario Rascon, M.D., the coroner in this case. Mot. at

15. They aver that causation must be shown by a reasonable medical probability and that Dr.

Rascon is the only qualified medical doctor in this case, who in turn opined that Ramirez died by

hanging and that the taser did not contribute to his death because he was unconscious at the time

of the incident. City’s Reply at 3–6; Escajeda’s Suppl. Br. at 7–10. As such, Defendants

contend that no evidence in the record, when viewed in the light most favorable to Plaintiffs,



        23
            While Escajeda is the only one arguing that he is entitled to qualified immunity because
Plaintiffs fail to show causation, the City also generally argues that they cannot show causation in support
their excessive force claim—an argument which Escajeda joined upon the filing of the instant motion.
Thus, for the reasons mentioned above, the Court will address the issue of qualified immunity as if both
the City and Escajeda are arguing in favor of it.


                                                   -10-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 11 of 108




shows that Ramirez’s death resulted “directly and only” from Escajeda’s use of force—in other

words, that the taser was the sole cause of Ramirez’s death. City’s Reply at 4–6; Escajeda’s Sur-

surreply at 5–7; Escajeda’s Suppl. Br. at 4, 6–10.

        Conversely, Plaintiffs assert that the record establishes a genuine issue of material fact as

to whether Escajeda’s use of force proximately caused Ramirez’s death. Pls.’ Resp. in Opp’n at

10, ECF No. 115; Pls.’ Suppl. Br. at 4–7. First, Plaintiffs aver that the governing law does not

construe the “direct and only” language in the excessive-force claim analysis as Defendants

suggest—namely, that Plaintiffs must show that the taser was the sole cause of Ramirez’s death.

Pls.’ Suppl. Br. at 5–6. Instead, Plaintiffs maintain that the applicable causation standard in a

§1983 action is proximate causation, which allows for more than one legal cause of an event. Id.

at 5–6; Pls.’ Resp. in Opp’n at 6–7.

        And second, Plaintiffs argue that, viewing the evidence in the light most favorable to

them, whether Ramirez was conscious at the time of Escajeda’s tasing presents a factual issue for

the jury to consider in determining proximate causation. Pls.’ Resp. in Opp’n at 8–9; Pls.’ Suppl.

Br. at 7–9. Particularly, Plaintiffs point out that their biomechanical engineer expert, Dr.

Valentina Ngai, opines that the taser set off forces and motions that could have sufficiently

caused the type of neck injuries that Dr. Rascon diagnosed on Ramirez, which ultimately led to

his death.24 Pls.’ Resp. in Opp’n at 11; Pls.’ Suppl. Br. at 8–9. Plaintiffs further contend that

the record does show expert medical testimony supporting their version of facts because Dr.

Rascon in fact agrees with Dr. Ngai that if Ramirez was conscious when the taser fired, then the



        24
          As the Court noted in its order dealing with the parties’ motions to exclude certain expert
opinions of the designated experts in this case, the Court admitted Dr. Ngai’s general causation opinion as
a biomechanical engineer solely to the extent that her opinion was construed as the Court has phrased it
and not as she specifically did in her testimony and report. See Mem. Op. and Order at 21–22, ECF No.
140 (Mar. 24, 2021).


                                                   -11-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 12 of 108




taser contributed and played a role in Ramirez’s death by hanging. Pls.’ Resp. in Opp’n at 12;

Pls.’ Suppl. Br. at 8. Thus, they argue that Defendants’ causation arguments are meritless.

        After scrutinizing the record, the Court concludes that the evidence viewed in the light

most favorable to Plaintiffs presents a genuine dispute of material fact as to whether Escajeda’s

use of force caused Ramirez’s death.

                (1) Applicable standard of causation in excessive force claims.

        To begin, Plaintiffs are correct that the applicable causation standard in §1983 cases is

proximate causation. As the Supreme Court clearly noted in County of Los Angeles v. Mendez,

137 S. Ct. 1539 (2017), “plaintiffs can—subject to qualified immunity—generally recover

damages that are proximately caused by any Fourth Amendment violation.” Cty. of Los Angeles,

Calif. v. Mendez, 137 S. Ct. 1539, 1543 (2017) (citing Heck v. Humphrey, 512 U.S. 477, 483

(1994); Memphis Community School Dist. v. Stachura, 477 U.S. 299, 306, (1986)). “Proper

analysis of this proximate cause question require[s] consideration of the ‘foreseeability or the

scope of the risk created by the predicate conduct,’ and require[s] the court to conclude that there

was ‘some direct relation between the injury asserted and the injurious conduct alleged.’”25 Id.

at 1548–49 (quoting Paroline v. United States, 572 U.S. 434, 444 (2014)); accord Jones v.

Hosemann, 812 F. App’x 235, 238 (5th Cir. 2020) (“Only when those individual actions

‘proximately cause[ ]’ the plaintiff’s injury can that plaintiff seek relief under §1983.”).

        To that end, in the context of excessive force claims, “[a] requirement of proximate cause

thus serves, inter alia, to preclude liability in situations where the causal link between [the

excessive use of force] and [the injury] is so attenuated that the consequence is more aptly



        25
          Courts simply refer to these two factors simply as (1) foreseeability and (2) cause in fact,
respectively. Gutierrez v. Excel Corp., 106 F.3d 683, 687 (5th Cir. 1997) (citations omitted).
Accordingly, the Court will refer to them as such.


                                                    -12-
      Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 13 of 108




described as mere fortuity.” Paroline, 572 U.S. at 445. As such, recognizing that an injury may

have many causes (proximate or not), the law only requires a plaintiff to prove that an officer’s

excessive use of force had “a sufficient connection to the [injury].” Paroline., 572 U.S. at 444.

       And that is why, on a similar basis, Plaintiffs are also correct that the “direct and only”

language in the excessive-force claim analysis does not require them to present evidence that

Escajeda’s use of force was the exclusive cause of the alleged injury. As the Fifth Circuit has

previously noted, defendants cannot isolate the “direct and only” language “to create a new and

different rule of proof [of causation].” Mouille v. City of Live Oak, 918 F.2d 548, 553 (5th Cir.

1990). It is well established law in the Fifth Circuit that the “direct and only” language only

prohibits compensation to a plaintiff for injuries caused by the use of reasonable force. See

Dunn v. Denk, 79 F.3d 401, 403 (5th Cir. 1996) (en banc) (“A trier of the fact can compensate

only for the injury caused by the use of excessive force. There can be no award for injury caused

by reasonable force.”); accord Gutierrez v. City of San Antonio, 139 F.3d 441, 450 n.8. (5th Cir.

1998) (“Walters also argues that he cannot be liable for using excessive force because

Gutierrez’s death did not result ‘directly and only from the use of force that was clearly

excessive to the need.’ . . . [But] Walters’ argument is misplaced. We recently interpreted the

language that Walters cites only to prohibit compensation for injuries caused by the use of

reasonable force.”); Goode v. Baggett, 811 F. App’x 227, 231 (5th Cir. 2020) (noting that the

“direct and only” language “was intended to distinguish between injuries caused by excessive

force, which are actionable, and those caused by reasonable force, which are not.”); see also

Bailey v. Quiroga, 517 F. App’x 268, 268 (5th Cir. 2013) (“[P]laintiff in this case was not

required to present evidence that Defendants’ use of excessive force was the exclusive cause of

her son’s death; so long as the injury resulted from ‘clearly excessive and objectively




                                                -13-
      Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 14 of 108




unreasonable’ force, her claim is actionable.”); accord Pratt v. Harris Cty., Tex., 822 F.3d 174,

189 (5th Cir. 2016) (Hynes, J., concurring in part) (“We have explained that a plaintiff need not

present evidence that a defendant's excessive use of force was the exclusive cause of the alleged

injury—rather, “so long as the injury resulted from ‘clearly excessive and objectively

unreasonable’ force, [the plaintiff’s] claim is actionable.”); Est. of Sizer by and through Sizer v.

Cameron, A-15-CA-01143-SS, 2017 WL 2418316, at *8 (W.D. Tex. June 1, 2017) (same).

Indeed, the Supreme Court’s ruling in Mendez firmly supports the soundness of the Fifth

Circuit’s interpretation of the “direct and only” language:

       The District Court found (and the Ninth Circuit did not dispute) that the use of force
       by the deputies was reasonable under Graham [v. Connor, 490 U.S. 386 (1989)].
       However, respondents were still able to recover damages because the deputies
       committed a separate constitutional violation (the warrantless entry into the shack)
       that in some sense set the table for the use of force. That is wrong. The framework
       for analyzing excessive force claims is set out in Graham. If there is no excessive
       force claim under Graham, there is no excessive force claim at all.

See Mendez, 137 S. Ct. at 1547 (Alito, J.) (emphasis in original).

               (2) There is no mandatory burden to produce expert opinions resting on
                   reasonable medical probability to establish causation in excessive force
                   claims.

       For similar reasons, Defendants’ argument that Plaintiffs fail to establish causation

because none of their experts are qualified to provide an expert opinion resting on reasonable

medical probability is misplaced. To be sure, the Fifth Circuit noted in Gutierrez v. Excel Corp.,

106 F.3d 683 (5th Cir. 1997), that when a party offers the expert opinion of a medical doctor to

provide evidence of causation in a state-law negligence claim, that expert opinion “must rest in

reasonable medical probability” to sufficiently establish causation. Excel Corp., 106 F.3d at 689.

However, in the paragraph immediately after the one Defendants quote, the Fifth Circuit also

clearly noted the following:




                                                -14-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 15 of 108




        We do not suggest that all plaintiffs bringing negligence claims for cumulative
        trauma disorders must present medical or other expert testimony specifically stating
        that there is a direct causal link between a defendant’s actions and a plaintiff’s
        injury. There are certain risk factors present in the work-environment that are
        known to be associated with cumulative trauma disorder. Further, there are
        particular injuries collectively referred to as cumulative trauma disorders that are
        caused by a combination of these risk factors. If a plaintiff can establish that she
        was exposed to enough of the risk factors for a sufficiently long period of time, and
        that she suffers from a specific injury defined as a cumulative trauma disorder, then
        it is not, as a matter of law, necessary to present evidence directly stating that the
        work environment caused the injury. A reasonable jury could infer causation in
        these circumstances.

Id. at 689.

        Surely, the claimed injury in the instant case does not involve “cumulative trauma

disorders.” But the Fifth Circuit has similarly never required plaintiffs to bring expert medical

testimony to establish causation in excessive force claims; much less, expert medical testimony

resting on reasonable medical probability. In fact, the Fifth Circuit has at least twice

unambiguously expressed the same. See, e.g., Wagner v. Bay City, Tex., 227 F.3d 316, 320 n.3

(5th Cir. 2000) (noting that “there is no requirement that medical testimony be presented to

establish causation” in an excessive force claim); Mouille, 918 F.2d at 553 (“Defendants contend

that [the ‘directly and only’ language’] requires plaintiffs to provide expert medical testimony

showing that the plaintiff’s injury was caused exclusively by the defendant’s conduct. . . . [But]

Johnson [v. Morel, 876 F.2d 477, 480 (5th Cir. 1989), abrogated on other grounds, Harper v.

Harris Cty., Tex., 21 F.3d 597 (5th Cir. 1994)26,] did not impose a mandatory burden requiring




        26
           In Johnson, the Fifth Circuit had initially stated that the test for qualified immunity for
excessive force claims required (1) a significant injury (2) which resulted directly and only from the use
of force that was clearly excessive to the need and (3) the force used was objectively unreasonable. Id. at
480. The Supreme Court subsequently overruled the “significant” injury prong in the context of a claim
of excessive force under the Eighth Amendment in Hudson v. McMillian, 503 U.S. 1, 8 (1992). Applying
Hudson, the Fifth Circuit later abrogated Johnson after concluding that the plaintiff is no longer required
to show a “significant” injury in the Fourth Amendment context either. Harper, 21 F.3d at 600.


                                                   -15-
      Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 16 of 108




section 1983 plaintiffs to present expert medical testimony on causation[.]”); accord Bailey, 517

F. App’x at 268.

       Most of the cases Defendants cite in support of their causation arguments rely on the

causation standard for medical malpractice claims in Texas, which requires plaintiffs “to adduce

evidence of a ‘reasonable medical probability’ or ‘reasonable probability’ that their injuries were

caused by the negligence of one or more of the defendants, . . . meaning simply that it is ‘more

likely than not’ that the ultimate harm or condition resulted from such negligence.” Kramer v.

Lewisville Meml. Hosp., 858 S.W.2d 397, 400 (Tex. 1993) (citations omitted). Such requirement

in medical malpractice claims—and in other types of state-law negligence claims—serves “to bar

recovery where the defendant’s negligence deprived the tort victim of only a 50% or less chance

of avoiding the ultimate harm” because “the ultimate standard of proof on the causation issue is

whether, by a preponderance of the evidence, the negligent act or omission is shown to be a

substantial factor in bringing about the harm and without which the harm would not have

occurred.” Id. (citations omitted). But this requirement is not equally applicable to excessive

force claims.

       As noted above, the “directly and only” language in the excessive force analysis does not

require a plaintiff to show that the officer’s excessive use of force was the proximate cause of the

claimed injury, or that the excessive use of force proximately contributed by 51% or more to the

claimed injury. Instead, the plaintiff need only prove “some direct relation between the injury

asserted and the injurious conduct alleged.” Mendez, 137 S. Ct. at 1548–49 (emphasis added)

(quoting Paroline, 572 U.S. at 444). In other words, the plaintiff “need only show that the

[officer’s] use of excessive force . . . was a ‘contributory cause’” of the claimed injury. Goode,

811 F. App’x at 231 (quoting Gutierrez, 139 F.3d at 450 n.8)).




                                               -16-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 17 of 108




       And this makes sense. If there was a “mandatory burden” on plaintiffs to offer expert

testimony resting on reasonable medical probability on causation, then this burden would bar all

excessive force claims in which an officer’s use of force contributed by 50% or less to the

claimed injury regardless if plaintiffs had successfully established that the use of force was both

excessive and unreasonable. These implications go against the applicable “eggshell skull rule”

in § 1983 excessive force cases. See Darden v. City of Fort Worth, 880 F.3d 722, 728 (5th Cir.

2018). But above all, the implications of such burden would clearly undermine the purpose of §

1983 claims: “to deter state actors from using the badge of their authority to deprive individuals

of their federally guaranteed rights and to provide relief to victims if such deterrence fails.”

Wyatt v. Cole, 504 U.S. 158, 161 (1992). The Court is unaware of any federal statute or case that

imposes such a burden, and thus, is not persuaded by Defendants’ arguments.

                  (3) A genuine dispute of fact exists as to whether Escajeda caused Ramirez’s
                      death.

       With all that in mind, in viewing the evidence in the light most favorable to Plaintiffs, the

Court concludes that there is a genuine dispute of fact as to whether Escajeda’s use of force

caused Ramirez’s death—namely, whether Ramirez was conscious when Escajeda deployed his

taser on him. To begin, the record shows that the relationship between Escajeda’s use of the

taser and Ramirez’s death was not so remote or attenuated because both events happened in close

temporal proximity to each other.27 Further, Dr. Rascon opines that, within a degree of

reasonable medical probability, Ramirez’s cause of death was by hanging.28 Dr. Ngai then offers

an opinion that a reasonable jury could find complements Dr. Rascon’s and provides context to



       27
            PUF ¶¶ 83–84.
       28
            Id. ¶ 2.



                                                 -17-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 18 of 108




how Ramirez died by hanging. She opines that when Escajeda fired his taser at Ramirez (who

had around his neck a rope attached to a basketball net), the taser deployed two prongs, one into

his chest and the other into his abdomen, which in turn set off electrical currents that caused

flexion in those muscles.29 Those flexions then set off motions in Ramirez’s body that, with a

rope tied to his neck, could have sufficiently caused the type of neck injuries that Dr. Rascon

diagnosed on him, which ultimately led to his death.30

        It is true that Dr. Rascon also opines that the taser was not a contributing factor in

Ramirez’s death because he believes Ramirez was already unconscious or dead by the time

Escajeda arrived at the scene.31 But when drawing all inferences in favor of Plaintiffs, the Court

is of the view that there is sufficient evidence from which a reasonable jury could conclude that

Ramirez was still alive and conscious as Plaintiffs contend.

        Notably, the record contains many inconsistent statements about Ramirez’s condition

when Escajeda first approached him, and in particular, from Escajeda himself. For example, in

his deposition, Escajeda admits seeing Ramirez had “signs of life” when he first saw him.32 But

he later contradicts himself by saying that he actually did not believe Ramirez was alive33 when

he saw him, and then again by saying that he remembered feeling a slight pulse after he got




        29
             Id. ¶¶ 98–99.
        30
             Id. ¶¶ 100–01.
        31
         Mot., Ex. F. (Rascon Depo.) at 45:13–46:25; 49:3–51:13; 55:9–58:1, ECF No. 90-1 [hereinafter
“Defendants’ Exhibits”].
        32
             Pls.’ Ex. 8 (Escajeda Depo.) at 121:10–18.
        33
           Id. at 150:19–21. Escajeda’s deposition testimony also seems at odds with the OME
investigation report, which shows that Ramirez arrived at the Del Sol Medical Center at 11:06 p.m. but
was pronounced dead until 11:24 p.m. Id., Ex. 120 (OME Investigation Report) at 3.



                                                    -18-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 19 of 108




Ramirez off the rope.34 Further, in his supplemental report to Detective Aman, Escajeda

reported the following upon seeing Ramirez:

        [I]t did appear that [Ramirez] did have signs of life, due to the fact that his hands
        were squeezing tightly around the rope. [I] also observed [Ramirez’s] legs dangling
        as if it appeared that he was standing on the tip of his toes. [I] kept on giving verbal
        commands, stating “let me see your hands.[”]35

In that same report, Escajeda also reported that he recalled feeling a slight pulse after he got

Ramirez off the rope.36 But then in his administrative interview with the Internal Affairs

Division, Escajeda twice answered the following about when he first approached Ramirez:

        I then noticed that [Ramirez] was standing underneath a basketball court.
        [Ramirez] looked like he was standing on the tip of his toes. [Ramirez] also had a
        blank stare as he looked forward and he had both of his hands clenched in a fist
        with an angry look on his face. His hands were positioned underneath his chin,
        next to each other, they were in a fist and looked like he was holding on to
        something. My police training and experience is that “hands kill” and it’s very
        important to always see the subject[’s] hands. I also thought to myself, if [Ramirez]
        is lifeless he would not be clenching his fist and would be in a daggling manner to
        where his neck would be to one side and his arms would also be dangling to the
        side of his body. Therefore, I gave stern verbal commands several times to show
        me his hands, [Ramirez] refused every time. I would see [Ramirez] holding on
        tightly as he would clench his fists, look forward with a black stare and standing on
        the tip of his toes. 37

In that same interview, Escajeda also answered that he felt a slight pulse after he got Ramirez off

the rope.38 Additionally, reports and statements from other people involved provide inconsistent


        34
             Id., Ex. 8 (Escajeda Depo.) at 166:4–11.
        35
             Id., Ex. 5 (Escajeda Suppl. Report) at 21–22.
        36
             Id. at 22.
        37
           Pls.’ Resp. in Opp’n to Defs.’ Mot. to Exclude, Ex. D (Escajeda Admin. Statement to IA) at 3,
6, ECF No. 96-1. In their proposed undisputed facts, Plaintiffs cite to this particular page in their
supporting exhibits, but the passages they cite are missing from that filing. For that reason, the Court
referred to the exhibits Plaintiffs submitted in their filings relevant to Defendants’ motion to exclude Mr.
Leonesio.
        38
             Pls.’ Ex. 6 (Escajeda Admin. Statement to IA) at 7.



                                                        -19-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 20 of 108




versions of what Escajeda had observed that night, including that he saw Ramirez “moving when

he first spotted him”39 and that Ramirez began kicking Escajeda when he tried to bring him

down40.

        But perhaps most importantly, Dr. Rascon’s opinion that Ramirez was unconscious or

dead at the time Escajeda tased him appears distinctively at odds with other evidence in the

record. For instance, at deposition, Dr. Rascon explained the basis behind the opinion in his

report that the taser did not contribute to Ramirez’s death:

        Q. And what is the basis of your opinion that the taser did not contribute to his
           death by hanging?

        A. My opinion is that he -- he probably was already in cardiac arrest by the time --
           or unconscious -- he already was unconscious by the time the taser, you know,
           exerted its action on him, and, thus, did not really make a difference in the
           outcome. You -- you can lose consciousness in a matter of seconds after you
           hang, and then the loss of movement or muscle tone will follow very shortly
           after. So it doesn’t really take that much time to -- to experience some
           irreversible damage.

        Q. So what is the basis of your understanding that Mr. Ramirez was unconscious
            at the time that he was tased?

        A. The basis of my understanding is that you wouldn’t -- I mean, it takes less than
           15 seconds to be unconscious. So if you are telling me that the officer was
           there at the scene 20 seconds before the tasing, then it means that he saw him
           actually climb the --whatever he climbed and he saw the physical act of being
           hanged. And the understanding that I have from the reports is that when the
           officer got there the decedent was already hanged from the -- from the hoop.41

        ...


        39
             Id., Ex. 119 (Aman Suppl. Report) at 39.
        40
            Id., Ex. 120 (OME Investigation Report) at 2–3 (“Detective Garcia stated that when the first
officer arrived on scene[,] he found the decedent hanging with a rope from a basket ball hoop. The
responding officer then attempted to bring the decedent down, but the decedent began to kick the
officer[.] The officer then [tased] the decedent and was able to bring him down.”).
        41
             Defs.’ Ex. F (Rascon Depo.) at 49:10–50:9.



                                                    -20-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 21 of 108




        A. As my report indicates, my opinion is that Mr. Ramirez died of hanging, and in
           the process of that he was tased by a law enforcement officer, and – and that
           tasing would not have changed the outcome.42

        However, a review of the EPPD’s dispatch record, Escajeda’s observations after the

tasing, and the investigation report from Dr. Rascon’s own office reveals several facts which a

reasonable jury could find undermines Dr. Rascon’s opinion that Ramirez was either

unconscious or dead at the time of the tasing. First, the EPPD’s dispatch record shows that (1)

Maria Ramirez called 911 at around 10:36 p.m.; (2) she described to the 911 operator that

Ramirez was in the backyard and had a rope in his hand at 10:39:36 p.m.; (3) Escajeda arrived on

scene at 10:40:01 p.m.; (4) the other EPPD units arrived around nineteen seconds later; and (5)

Escajeda reported having custody of Ramirez at 10:41:05 p.m.43 Second, it is undisputed that

during the tasing, Ramirez’s body tensed, and that Escajeda saw Ramirez squeeze his fists even

harder and also heard a “crunch”.44 And third, the OME investigation report shows that Ramirez

arrived to the emergency room in Del Sol Medical Center at 11:06 p.m., and that Dr. Burns

pronounced him dead at 11:24 p.m.45

        Ultimately, these facts indicate that (1) about twenty-five seconds elapsed between Maria

Ramirez seeing her son holding the rope in his hand and Escajeda arriving on scene; (2) Escajeda

observed and heard Ramirez’s body react to the tasing in a manner not inconsistent with Dr.



        42
             Id. at 55:10–13.
        43
            Pls.’ Ex. 7 (Dispatch Record) at 1–2. The Court also notes that the record is unclear about
exactly at what time Escajeda tased Ramirez. According to the taser activity print-out for Escajeda’s
taser, the time when Escajeda tased Ramirez was “23:15:12” Mountain Daylight Time (UTC-06:00)—
11:15:12 p.m.—which is in stark contrast to the entry in the EPPD’s dispatch record of Escajeda’s arrival
time on scene of 10:40:01 p.m. Id., Ex 1 (Taser Activity Print-Out) at 24.
        44
             PUF ¶ 81.
        45
             Pls.’ Ex. 120 (OME Investigation Report) at 3.



                                                    -21-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 22 of 108




Ngai’s opinions; and (3) Ramirez died about forty-three minutes after Escajeda tased him and

seventeen minutes after arriving to Del Sol Medical Center. As such, a reasonable jury could

find that Ramirez in fact did not die before Escajeda found him and tased him because if not,

Ramirez would neither have been transported to the emergency room nor pronounced dead at a

later time that night. Moreover, a reasonable jury could infer from these facts—when viewed

together with Escajeda’s observations of “signs of life” and the slight pulse he felt on Ramirez—

that the tasing set off forces and motions that caused the diagnosed neck injuries which led to

Ramirez’s death, and that the cardiac arrest or unconscious state Dr. Rascon diagnosed could

have occurred after the tasing and not before.

        And finally, the record shows that Dr. Rascon in fact agrees with Dr. Ngai that if Ramirez

was conscious when Escajeda fired the taser, then the taser could have contributed and played a

role in Ramirez’s death by hanging.46 Thus, Defendants’ argument that Plaintiffs cannot produce

any evidence from qualified experts supporting their version of the facts is meritless.47


        46
             Defs.’ Ex. F (Rascon Depo.) at 51:14–52:6, 56:9–18.
        47
            In challenging Plaintiffs’ causation arguments, Defendants strongly rely on Batiste v. Theriot,
458 F. App’x 351 (5th Cir. 2012). But the Court finds Batiste distinguishable from the instant case. In
Batiste, the Fifth Circuit reversed a district court’s denial of qualified immunity at summary judgment
after it found that the plaintiffs failed to establish the causation prong. Id. at 355, 361. The officer in that
case was pursuing the decedent on foot because he had an outstanding felony arrest warrant for burglary.
Id. at 353. At one point during the pursuit, the officer deployed his taser on the decedent, hitting him in
the head and arm, and then shocked him with a five-second cycle. Id. Although an ambulance tried to
transport him to the hospital as his condition worsened, the decedent died one hour after the incident due
to a cardiac event. Id.

         The Fifth Circuit concluded that the plaintiffs failed to establish causation because neither the
coroner nor the plaintiffs’ expert opined that the decedent’s death resulted from the tasing. Id. at 355.
The Fifth Circuit noted that the autopsy report indicated that the decedent died of “multidrug
intoxication” and showed no other signs of physical injuries except for the two small cuts made by the
taser prongs. Id. Further, it noted that the plaintiffs’ expert witness only testified that the decedent died
of “sickle cell trait”, which was caused by physical exertion when he fled from the officers. Id. Hence,
the Fifth Circuit found that at best, the evidence showed a causal connection between the decedent’s death
and the police foot pursuit. Id. But even then, chasing a fleeing suspect with an outstanding warrant who
was resisting arrest was objectively reasonable. Id.


                                                     -22-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 23 of 108




        Hence, in viewing the evidence in the light most favorable to Plaintiffs, their version of

the facts is not so “blatantly contradicted” or “utterly discredited” by the evidence in the record.

Renfroe, 964 F.3d at 599. Therefore, the Court concludes that there is a genuine dispute of fact

as to whether Escajeda’s use of force caused Ramirez’s death.

            b. Objective Reasonableness.

        As a genuine dispute of material fact already exists concerning the causation element in

Plaintiffs’ excessive force claim, the Court proceeds with its qualified immunity analysis by

resolving such factual dispute in Plaintiffs’ favor.

        “A claim that law-enforcement officers used excessive force to effect a seizure is

governed by the Fourth Amendment's ‘reasonableness’ standard.” Plumhoff v. Rickard, 572 U.S.

765, 774 (2014). Reasonableness is judged “from the perspective of a reasonable officer on the

scene, rather than with the 20/20 vision of hindsight.” Graham v. Connor, 490 U.S. 386, 396

(1989). “As in other Fourth Amendment contexts, however, the ‘reasonableness’ inquiry in an

excessive force case is an objective one: the question is whether the officers’ actions are

‘objectively reasonable’ in light of the facts and circumstances confronting them, without regard

to their underlying intent or motivation.” Id. at 397. It “requires careful attention to the facts

and circumstances of each particular case, including [(1)] the severity of the crime at issue, [(2)]

whether the suspect poses an immediate threat to the safety of the officers or others, and [(3)]




         Here, in contrast, the record does include the expert opinions of Dr. Ngai and Dr. Rascon, both of
which provide some causal connection between Escajeda’s taser deployment and Ramirez’s death. To be
sure, Dr. Rascon does not appear to have rested his opinion that the taser played a role in Ramirez’s death
if Ramirez was conscious when Escajeda tased him on “reasonable medical probability.” But as
discussed in detail above, Plaintiffs are not required to establish causation through expert testimony
resting on reasonable medical probability for their excessive force claim.


                                                   -23-
      Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 24 of 108




whether he is actively resisting arrest or attempting to evade arrest by flight.” Id. at 396; Cooper

v. Brown, 844 F.3d 517, 522 (5th Cir. 2016).

       Courts must also make “allowance for the fact that police officers are often forced to

make split-second judgments—in circumstances that are tense, uncertain, and rapidly evolving—

about the amount of force that is necessary in a particular situation.” Graham, 490 U.S. at 396–

97. Hence, courts “only consider facts that were ‘knowable’ to [the officer].” Winzer v.

Kaufman Cty., 916 F.3d 464, 474 (5th Cir. 2019) (quoting White v. Pauly, 137 S. Ct. 548, 550

(2017)); see also Hegarty v. Somerset Cty., 53 F.3d 1367, 1379 n.11 (1st Cir. 1995)

(“[O]mniscience is not the presumed mind set with which an objectively reasonable police

officer approaches life-endangering situations.”).

       But courts must question whether the officer’s use of force was objectively reasonable in

light of the facts and circumstances confronting him, “not whether the force was justified based

on [the officer’s] claimed interpretation of the situation at the time.” Autin v. City of Baytown,

174 F. App’x 183, 185 (5th Cir. 2005) (citing Stroik v. Ponseti, 35 F.3d 155, 158 (5th Cir. 1994);

see also Perez v. Suszczynski, 809 F.3d 1213, 1219–20 (11th Cir. 2016) (noting that the

“reasonable officer standard does not mean [courts] give the challenged officer’s self-serving

testimony more weight” than testimony of other witnesses or accept his subjective beliefs). That

is because an officer’s subjective beliefs, however induced, are irrelevant. See Sevigny v.

Dicksey, 846 F.2d 953, 957 (4th Cir. 1988) (citing Anderson v. Creighton, 483 U.S. 635, 641

(1987)); see also Hobart v. Estrada, 582 F. App’x 348, 355 (5th Cir. 2014) (“[R]egardless of

whether an officer's mental state caused him to panic such that he unreasonably determined that a

threat was present, that would not render his determination reasonable.”).




                                                -24-
      Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 25 of 108




       Instead, the proper focus is upon whether another officer confronting the same objective

facts could have also reasonably concluded that he or another person “was in danger at the

moment of the threat that resulted” in the use of force. Bazan ex rel. Bazan v. Hidalgo Cty., 246

F.3d 481, 493 (5th Cir. 2001) (emphasis in original); Gibson v. Officer, P.A., 44 F.3d 274, 277–

78 (5th Cir. 1995); see also Escobar v. Harris Cty., 442 S.W.3d 621, 629 (Tex. App. 2014)

(“Whether a sufficiently serious threat exists is a matter of objective reasonableness, not

subjective belief, which nonetheless takes into account the facts and circumstances faced by the

individual officer.” (citing Graham, 490 U.S. at 396–97)). While an officer’s mistaken decision

to use force does not by itself transgress constitutional bounds, courts must still assess whether

the officer’s mistake, misapprehension, or ignorance of fact leading to his use of force was

objectively reasonable in light of the facts and circumstances confronting him. See Romero v.

City of Grapevine, Texas, 888 F.3d 170, 178 (5th Cir. 2018) (holding that “[i]n light of the

information available to him at the time of the shooting,” officer’s fear that subject was armed

and his subsequent use of force were reasonable despite subject ultimately being found to have

been unarmed).

       After due consideration, when viewing the evidence in the light most favorable to

Plaintiffs, the Court concludes that there is a genuine dispute of fact as to whether Escajeda’s use

of force was objectively reasonable—namely, whether Escajeda’s misapprehension of the

dispatch that there was “a suicidal subject with a weapon” was reasonable or even credible.

       As a threshold matter, the Court notes that the record before it does not fit neatly within

the Graham framework because this situation never involved a criminal arrest. As such, the

Court at best can only conclude that the first and third Graham factors plainly favor Plaintiffs

here. As to the first factor, Ramirez had committed no crime known to Escajeda. Indeed,




                                                -25-
      Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 26 of 108




Escajeda heard over dispatch that Plaintiffs had called 911 because Ramirez was suicidal and

needed help. 48 See T.L. v. Cook Children's Med. Ctr., 607 S.W.3d 9, 64 (Tex. App. 2020) (“It is

not and has not been a violation of law in Texas for a person to take his or her own life.”)

(citations omitted), review denied (Oct. 16, 2020), cert. denied, 20-651, 2021 WL 78187 (U.S.

Jan. 11, 2021); see also Estate of Armstrong ex rel. Armstrong v. Vill. of Pinehurst, 810 F.3d

892, 899 (4th Cir. 2015) (“When the subject of a seizure ‘has not committed any crime, this

factor weighs heavily in the subject’s favor.”) (citations and alterations omitted). Further, as to

the third factor, nothing in the record supports a conclusion that Ramirez intended to flee, nor

that he was actively resisting arrest, nor struggling with the police. To the contrary, the record

shows that Escajeda saw that Ramirez was restrained in the same position at all times by a rope

around his neck that was attached to a basketball hoop.49

       As to the second Graham factor, viewing the facts in the light most favorable to

Plaintiffs, the Court concludes that the record presents a genuine dispute of material fact as to

whether a reasonable officer in Escajeda’s position could have believed Ramirez posed an

immediate threat to his own safety or others—namely, whether Escajeda’s misapprehension of

the dispatch that there was “a suicidal subject with a weapon” was objectively reasonable or even

credible.

                  (1) A genuine dispute of fact exists as to whether Escajeda’s belief that Ramirez
                      posed an immediate threat to his own safety or others.




       48
            PUF ¶ 67.
       49
            Id. ¶¶ 75, 78.



                                                 -26-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 27 of 108




        The record shows Escajeda repeatedly stating that his “safety mindset” kicked in after

mistakenly hearing from dispatch that there was “a suicidal subject with a weapon” involved.50

Escajeda explains that he may have misapprehended the dispatch because “[a]s the dispatchers

were giving information, other officers were on the radio cutting the dispatcher off to the point of

a lot of radio traffic being generated.”51 Consequently, Escajeda states that this misapprehension

of the dispatch ended up altering his subsequent conduct and interpretation of his observations on

scene.52 Simply put, Escajeda appears to posit that this initial misapprehension was the root of

all his subsequent beliefs that the situation potentially involved an ambush or a “suicide by cop”,

and that Ramirez was potentially armed.53

        But the Court finds that the record contains enough evidence from which a reasonable

jury could conclude that his misapprehension was not reasonable or even credible. For instance,

the EPPD dispatch record shows that after Maria Ramirez called 911 at around 10:36 p.m.,

dispatch reported that the suicide involved a hanging with a rope at least three times between

Maria Ramirez’s call and the time Escajeda arrived on scene at 10:40:01 p.m.54 If anything,



        50
         Pls.’ Ex. 5 (Escajeda Suppl. Report) at 21; id., Ex. 8 (Escajeda Depo.) at 79:2–6; Pls.’ Resp. in
Opp’n to Defs.’ Mot. to Exclude, Ex. D (Escajeda Admin. Statement to IA) at 2, 5, 6.
        51
             Pls.’ Resp. in Opp’n to Defs.’ Mot. to Exclude, Ex. D (Escajeda Admin. Statement to IA) at 2,
6.
        52
          Pls.’ Ex. 5 (Escajeda Suppl. Report) at 21–22; id., Ex. 8 (Escajeda Depo.) at 79:2–6; Pls.’ Resp.
in Opp’n to Defs.’ Mot. to Exclude, Ex. D (Escajeda Admin. Statement to IA) at 2, 5, 6.
        53
            Pls.’ Ex. 5 (Escajeda Suppl. Report) at 21–22; id., Ex. 6 (id., Escajeda Admin. Statement to IA)
at 8; id., Ex. 8 (Escajeda Depo.) at 79:2–6, 120:14–16; Pls.’ Resp. in Opp’n to Defs.’ Mot. to Exclude,
Ex. D (Escajeda Admin. Statement to IA) at 2, 5, 6.
        54
       See, e.g., Pls.’ Ex. 7 (Dispatch Record) at 1 (10:37:02 p.m.) (“SON OUTSIDE OF LISTED
TRYING TO HANG HIMSELF”); id. (10:37:19 p.m.) (“IN BACKYARD THEY HAVE A
BASKETBALL COURT AND HE IS TYING ROPE AROUND IT”); id. at 2 (10:39:36 p.m.) (“M1/2 IS
DESCRIBING HE HAS ROPE IN HAND”).



                                                    -27-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 28 of 108




going by Escajeda’s own deposition testimony that he arrived on scene within “seconds” after

receiving the dispatch55, a reasonable jury could infer that the dispatch reports Escajeda heard

were those stating that Ramirez had a rope in hand and that Maria Ramirez was his mother

reporting the emergency.56 What is more, the record also shows that the two other dispatched

EPPD officers—who arrived on scene around nineteen seconds after Escajeda—reported no

similar “radio traffic” issues and did not misapprehend any of the dispatch reports in the way

Escajeda claims he did.57

        The Court notes that in considering the remaining evidence from the incident, a jury’s

finding of whether Escajeda’s use of force was objectively reasonable necessarily depends on its

finding concerning Escajeda’s misapprehension of the dispatch. But solely for purposes of

summary judgment and the qualified immunity analysis, the Court will proceed with its analysis

by resolving this factual dispute in Plaintiffs’ favor.

        After viewing the remaining evidence of the incident in the light most favorable to

Plaintiffs, the Court finds that a reasonable jury could conclude that no reasonable officer in

Escajeda’s position could have believed Ramirez posed an immediate threat to his own safety or

others. The record shows that before tasing Ramirez, for example, Escajeda (1) saw Ramirez at




        55
             Id., Ex. 8 (Escajeda Depo.) at 79:7–17.
        56
          See id., Ex. 7 at 2 (10:39:36 p.m.) (“M1/2 IS DESCRIBING HE HAS ROPE IN HAND”); id.
(10:39:43) (“RP: MARIA RAMIREZ, MOTHER”).
        57
           See id., Ex. 44 (Munoz Suppl. Report) at 1 (“Officers were en route to a missing person call
when unit broke from the call due to a suicide in progress call. Comments stated the reporter stating her
son was trying to hang himself in the back yard. Due to the nature of the call Sgt. Alferez told us to speed
it up, to which I advised dispatch we were responding code three.”); id., Ex. 45 at 1 (“[A]t 2236 Hours[,]
we were dispatched to a suicide in progress call at 234 Liberty, comments on the call notes stated of the
reporter’s son was trying to hang himself outside their residence. Additional comments informed that the
reporter’s son was tying a rope around a basketball court. Officer B. Munoz was driving the assigned
police vehicle and was told by Sgt. J. Alferez #2617 (3182) to respond code 3 to the listed address.”).


                                                       -28-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 29 of 108




all times clench the rope around his neck with both hands and that he was squeezing it tightly58;

(2) approached Ramirez within five or six feet from him59; (3) never saw Ramirez move toward

him in any way—much less, aggressively—and saw that his hands and feet stayed in the same

position as they were when Escajeda first saw him60; and (4) never heard Ramirez say or yell

anything, or threaten him verbally in any way61. Hence, a reasonable jury may infer from these

facts that Ramirez was unable to “comply” with Escajeda’s commands by speaking or showing

him his hands because he was choking on the rope and complying would have worsened his

situation.

        And notably, the record also shows Escajeda testifying at deposition that, as Ramirez was

not following his verbal commands to show him his hands, he tased Ramirez to “gain

compliance” from him and “de-escalate [an unknown] threat”62. A reasonable jury could

conclude from all these facts that Escajeda decided to use force despite having not yet

ascertained whether Ramirez effectively posed an immediate threat to his own safety or others.

Thus, in viewing the evidence in the light most favorable to Plaintiffs, their version of the facts is

not so “blatantly contradicted” or “utterly discredited” by the evidence in the record. Renfroe,



        58
          See id., Ex. 5 (Escajeda Suppl. Report) at 21; Pls.’ Resp. in Opp’n to Defs.’ Mot. to Exclude,
Ex. D (Escajeda Admin. Statement to IA) at 3, 6.
        59
          See Pls.’ Ex. 5 (Escajeda Suppl. Report) at 22; id., Ex. 8 (Escajeda Depo.) at 136:19–21; Pls.’
Resp. in Opp’n to Defs.’ Mot. to Exclude, Ex. D (Escajeda Admin. Statement to IA) at 4, 5.
        60
             See Pls.’ Ex. 8 (Escajeda Depo.) at 135:7–19.
        61
             See id. at 135:20–136:2.
        62
           See id. at 146:15–22. Indeed, in a different argument within its motion concerning Plaintiffs’
alleged pattern of constitutional violations, the City appears to agree in its motion that the record indicates
that Ramirez offered no resistance and that Escajeda “admitted” not seeing a weapon. Mot. at 21 (“All
prior incidents involve efforts to subdue active resistance or flight. Plaintiffs here actually focus on the
lack of any action or resistance, and the officer’s admission that he saw no weapon. The prior cases
cannot be the same.” (bold in original)).


                                                     -29-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 30 of 108




964 F.3d at 599. Put another way, resolving the factual dispute about the reasonableness of

Escajeda’s misapprehension of the dispatch reports in Plaintiffs’ favor, a reasonable jury could

conclude that Escajeda’s use of force on Ramirez was excessive and unreasonable under

Graham. Therefore, the Court concludes that there is a genuine dispute of fact as to whether

Escajeda’s use of force was reasonable.

       In sum, when resolving the two genuine disputes of material fact mentioned above in

Plaintiffs’ favor and viewing the evidence in the light most favorable to them, a reasonable jury

could find that Escajeda violated Ramirez’s constitutional right to be free from excessive force,

and that Plaintiffs satisfy the first step of the qualified immunity analysis.

       ii. Step Two: Objective Reasonableness in Light of Clearly Established Law.

       For a right to be clearly established under the second step of the qualified immunity

analysis, “[t]he contours of that right must be sufficiently clear that a reasonable official would

understand that what he is doing violates that right.” Flores, 381 F.3d at 400–01 (quoting

Creighton, 483 U.S. at 640). “To answer that question in the affirmative, we must be able to

point to controlling authority—or a robust consensus of persuasive authority—that defines the

contours of the right in question with a high degree of particularity.” Morgan v. Swanson, 659

F.3d 359, 371–72 (5th Cir. 2011) (en banc) (internal quotation marks and citation omitted). But

“this does not mean that ‘a case directly on point’ is required.” Id. at 372 (quoting Ashcroft v.

al–Kidd, 563 U.S. 731, 741 (2011)). Rather, “existing precedent must have placed the statutory

or constitutional question beyond debate.” Id. at 372 (quoting al–Kidd, 563 U.S. at 741

(emphasis added)).

       The central concept behind this step is “fair warning.” Id. at 372; Newman v. Guedry,

703 F.3d 757, 763 (5th Cir. 2012). “The law can be clearly established despite notable factual




                                                 -30-
      Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 31 of 108




distinctions between the precedents relied on and the cases then before the Court, so long as the

prior decisions gave reasonable warning that the conduct then at issue violated constitutional

rights.” Newman, 703 F.3d at 763 (quoting Kinney v. Weaver, 367 F.3d 337, 350 (5th Cir. 2004)

(en banc) (internal quotation marks omitted)). “In other words, existing precedent must

‘squarely govern[ ]’ the specific facts at issue, such that only someone who is ‘plainly

incompetent” or who ‘knowingly violates the law’ would have behaved as the official did.

Bartlett, 981 F.3d at 337 (quoting Mullenix v. Luna, 577 U.S. 7, 14 (2015)). However, “‘in an

obvious case,’ the Graham excessive-force factors themselves ‘can [also] clearly establish the

answer, even without a body of relevant case law.’” Newman, 703 F.3d at 764 (quoting

Brosseau v. Haugen, 543 U.S. 194, 199 (2004)) (internal quotation marks omitted).

       The Court once again reiterates that the two genuine disputes of material fact identified

above regarding causation and reasonableness are crucial in determining whether Escajeda’s use

of force was objectively reasonable in light of the clearly established law at the time of the

incident. But the Court cannot just stop its qualified immunity analysis here. Thus, in reviewing

the clearly established law at the time of the incident, the Court proceeds by resolving all factual

disputes in Plaintiffs’ favor and viewing the evidence in the light most favorable to them. After

doing so, the Court concludes that a reasonable jury could find that Escajeda’s use of force

violated clearly established law as of June 23, 2015.

       First, it is clearly established that the amount of force an officer may use “depends on the

severity of the crime at issue, whether the suspect posed a threat to the officer’s safety, and

whether the suspect was resisting arrest or attempting to flee.” Bush v. Strain, 513 F.3d 492, 502

(5th Cir. 2008) (citing Graham, 490 U.S. at 396). As mentioned above, resolving all factual

disputes in favor of Plaintiffs and viewing the evidence in the light of favorable to them, none of




                                                -31-
      Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 32 of 108




the Graham factors justifies Escajeda’s use of force on Ramirez. The record shows that Ramirez

had committed no crime known to Escajeda, and that the reason for Escajeda’s presence on scene

was because Maria Ramirez requested help from the police to prevent her son’s suicide. The

record further shows that Escajeda saw that Ramirez clenched the rope around his neck with both

hands at all times and neither saw Ramirez move toward him in any way nor heard Ramirez say

or yell anything. And finally, the record shows that Ramirez never intended to flee or that he

was actively resisting arrest or struggling with the police. Thus, resolving all disputes in

Plaintiffs’ favor and viewing the facts most favorable to them, Escajeda’s use of force on

Ramirez was objectively unreasonable in light of clearly established law at the time of the

incident.

       Additionally, Escajeda’s use of force appears to have also violated more precise

formulations of clearly established law within the Fifth Circuit. Specifically, surveying the state

of the law as of June 23, 2015, the Court concludes that Bush v. Strain, 513 F.3d 492 (5th Cir.

2008), Newman v. Guedry, 703 F.3d 757 (5th Cir. 2012), and Ramirez v. Martinez, 716 F.3d 369,

379 (5th Cir. 2013), provided notice to any reasonable officer that it was unconstitutional to tase

Ramirez in the manner Escajeda did here.

       In Bush, the Fifth Circuit held it was objectively unreasonable for an officer to slam an

arrestee’s face into a vehicle when the handcuffed arrestee “was not resisting arrest or attempting

to flee.” Bush, 513 F.3d at 502. In Newman, the Fifth Circuit found that officers violated the

Fourth Amendment by repeatedly striking and tasing an individual who “committed no crime,

posed no threat to anyone’s safety, and did not resist the officers or fail to comply with a

command.” Newman, 703 F.3d at 764. And in Martinez, the Fifth Circuit found that officers

exerted force in violation of the Fourth Amendment by immediately tasing and forcing to the




                                                -32-
      Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 33 of 108




ground a person whose only resistance was merely failing to comply with orders to put his hands

behind his back, and pulling his arm away when an officer grabbed his hand. Martinez, 716 F.3d

at 378.

          Overall, these Fifth Circuit cases evince that, as of June 23, 2015, it is clearly established

law that officers may not use a taser against a subdued63 person who neither committed any

crime nor who resisted the officers’ authority. See Bartlett, 981 F.3d at 338 (Nov. 20, 2020)

(holding that Newman and Martinez provided notice to any reasonable police officer that it was

unconstitutional to tase and strike a subdued individual who committed no crime and at most,

passively resisted the officers’ verbal commands). Hence, as mentioned above, resolving all fact

disputes in favor of Plaintiffs and viewing the evidence in the light most favorable to them,

Escajeda’s use of force was objectively unreasonable in light of clearly established law because

he used his taser on an already subdued Ramirez (who had one end of a rope around his neck,

which he tightly clenched with both hands, and the other end secured to a basketball hoop on a

pole) to gain compliance from him and “de-escalate” an unknown threat.

          Therefore, in view of the clearly established law as of June 23, 2015, and when resolving

the two genuine disputes of material fact mentioned above in Plaintiffs’ favor and viewing the

evidence in the light most favorable to them, a reasonable jury could find that Escajeda is not

entitled to qualified immunity.




          63
          “Force must be reduced once a suspect has been subdued.[] Notably, ‘subdued’ does not mean
‘handcuffed.’ If the suspect lacks any means of evading custody—for example, by being pinned to the
ground by multiple police officers—force is not justified.” Bartlett, 981 F.3d at 335.


                                                   -33-
      Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 34 of 108




B. Plaintiffs’ Monell Claims Against the City.

       Next, the Court addresses Plaintiffs’ claims against the City. As these claims do not

involve the qualified immunity analysis, the Court proceeds by returning to the regular standard

of summary judgment.

   1. Municipal Liability in the Context of § 1983.

       Before analyzing Plaintiffs’ theories regarding municipal liability, some background on

the cause of action itself is necessary. Section 1983 instructs:

       Every person who, under color of any statute, ordinance, regulation, custom, or
       usage, of any State . . . subjects, or causes to be subjected, any citizen of the United
       States . . . to the deprivation of any rights, privileges, or immunities secured by the
       Constitution and laws, shall be liable to the party injured in an action at law.

42 U.S.C. § 1983. In the seminal case of Monell v. Department of Social Services of City of New

York, 436 U.S. 658 (1978), the Supreme Court considered whether municipalities may be subject

to suit pursuant to § 1983. Id. at 663. The Court’s answer was yes, though a qualified one.

While the Court noted that the legislative history of § 1983 “compel[led] the conclusion that

Congress did intend municipalities and other local government units to be included among those

persons to whom § 1983 applies[,]” it found that “the language of § 1983, read against the

background of the same legislative history, compel[led] the conclusion that Congress did not

intend municipalities to be held liable unless action pursuant to official municipal policy of some

nature caused a constitutional tort.” Id. at 690–91. Specifically, the Court held that “a

municipality cannot be held liable solely because it employs a tortfeasor—or, in other words, a

municipality cannot be held liable under § 1983 on a respondeat superior theory.” Id. at 691.

Consequently, it is only “when execution of a government’s policy or custom, whether made by

its lawmakers or by those whose edicts or acts may fairly be said to represent official policy,

inflicts the injury that the government as an entity is responsible under § 1983.” Id. at 694.



                                                -34-
      Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 35 of 108




          In requiring the existence of an official policy or custom before municipal liability

pursuant to § 1983 may attach, the Court “intended to distinguish acts of the municipality from

acts of employees of the municipality, and thereby make clear that municipal liability is limited

to action for which the municipality is actually responsible.” Pembaur v. City of Cincinnati, 475

U.S. 469, 479 (1986). In other words, municipal liability is “limited to acts that are, properly

speaking, acts ‘of the municipality’—that is, acts which the municipality has officially

sanctioned or ordered.” Id. at 480. As a result, the unconstitutional conduct for which the

municipality is allegedly liable “must be directly attributable to the municipality through some

sort of official action or imprimatur; isolated unconstitutional actions by municipal employees

will almost never trigger liability.” Piotrowski v. City of Houston, 237 F.3d 567, 578 (5th Cir.

2001) (footnote omitted).

          In interpreting the Supreme Court’s guidance on municipal liability, the Fifth Circuit

Court of Appeals has derived “three attribution principles” that must be established in support of

such a claim. Id. “A plaintiff must identify: ‘(1) an official policy (or custom), of which (2) a

policymaker can be charged with actual or constructive knowledge, and (3) a constitutional

violation whose “moving force” is that policy or custom.’” Valle v. City of Houston, 613 F.3d

536, 541–42 (5th Cir. 2010) (quoting Pineda v. City of Houston, 291 F.3d 325, 328 (5th Cir.

2002)).

          Regarding the first requirement, “[t]he existence of a policy can be shown through

evidence of an actual policy, regulation, or decision that is officially adopted and promulgated by

lawmakers or others with policymaking authority.” Id. at 542. Even a single decision may

qualify “if the municipal actor is a final policymaker.” Id. A plaintiff may also demonstrate the

existence of an official policy or custom based on a “persistent, widespread practice.”




                                                  -35-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 36 of 108




Piotrowski, 237 F.3d at 579 (quoting Webster v. City of Houston, 735 F.2d 838, 841 (5th Cir.

1984) (en banc)).

        As to the second requirement, “[a]ctual or constructive knowledge of [a] custom must be

attributable to the governing body of the municipality or to an official to whom that body has

delegated policymaking authority.” Valle, 613 F.3d at 542 (alterations in original) (quoting

Webster, 735 F.2d at 842). Such an official can either be a policymaker “who has ‘the

responsibility for making law or setting policy in any given area of a local government’s

business,’” id. (quoting City of St. Louis v. Praprotnik, 485 U.S. 112, 125 (1988)), or a

decisionmaker who “possesses final authority to establish municipal policy with respect to the

action ordered[,]” id. (quoting Pembaur, 475 U.S. at 481).

        Finally, to satisfy the third requirement, a plaintiff must allege “‘moving force’

causation.” Id. This is a two-part obligation. A plaintiff must show “that the municipal action

was taken with the requisite degree of culpability and must demonstrate a direct causal link

between the municipal action and the deprivation of federal rights.” Id. (quoting Brown, 520

U.S. at 404). Additionally, a “plaintiff must demonstrate that a municipal decision reflects

deliberate indifference to the risk that a violation of a particular constitutional or statutory right

will follow the decision.” Id. (quoting Brown, 520 U.S. at 411); see also Snyder v. Trepagnier,

142 F.3d 791, 796 (5th Cir. 1998) (noting that “Monell plaintiffs [must] establish both the causal

link (‘moving force’) and the city’s degree of culpability (‘deliberate indifference’ to federally

protected rights)”).

        Operating in concert, these three requirements “distinguish individual violations

perpetrated by local government employees from those that can be fairly identified as actions of

the government itself.” Piotrowski, 237 F.3d at 578.




                                                  -36-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 37 of 108




        i. EPPD Chief Greg Allen as the City’s Policymaker or Final Decisionmaker.

        As a preliminary matter, the Court notes that the record shows that it is undisputed that

Chief Greg Allen of the EPPD is a policymaker who can be charged with actual or constructive

knowledge of the alleged official policies or customs within the EPPD.64 Indeed, the record

contains sufficient evidence establishing that Chief Allen is an official to whom the City “has

delegated policy-making authority” and who would have “[a]ctual or constructive knowledge of”

each alleged policy or custom that forms the basis of municipal liability for Ramirez’s death.65

See Piotrowski, 237 F.3d at 579.

        Therefore, after reviewing the record, the Court concludes that Chief Allen is a

policymaker who satisfies the second element for all of Plaintiffs’ Monell claims for municipal

liability. Accordingly, the Court will only address the first and third elements of each claim for

the remainder of its analysis.

    2. The City’s Use-Of-Force Policy.

        Plaintiffs first claim that the City’s use-of-force policy is facially unconstitutional

because, at the time of the incident, it contained language that was at odds with the objective

reasonableness standard in Graham. Pls.’ Resp. in Opp’n at 1–2. Plaintiffs assert that the policy

contained a “Situational Force Model” that directed EPPD officers to “rely upon objective

reasoned discretion to make the selection” of the amount of force to be used.66 Id. at 2. They


        64
             PUF ¶¶ 118, 307.
        65
           Pls.’ Ex. 19 (Allen June 27, 2018 Depo.) at 15:7–16:11, 44:22–45:14; id., Ex. 20 (Chief Allen
Aff.) ¶¶ 3, 15.
        66
           It is undisputed that after Plaintiffs filed the instant lawsuit, the City changed its use-of-force
policy and eliminated the relevant “Situational Force Model” paragraph altogether in June 2017. PUF ¶
117. It is also undisputed that those changes in the policy now “clearly set[] forth the ‘objective
reasonableness standard’” from Graham. Id. But the City objects to the consideration of this change as
evidence of a subsequent remedial measure.


                                                     -37-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 38 of 108




contend this “objective reasoned discretion” language made the policy confusing and ambiguous

because the policy (1) failed to provide a definition for such language and (2) blended two

elements that conflicted with one another: “objective reasonableness” (an objective element) and

“discretion” (a subjective element). Id. at 2–3. Consequently, Plaintiffs aver that this language

authorizes officers to use force that may not be objectively reasonable under Graham in their

interactions with the public, including those with people who are suffering from mental health

crises, such as Escajeda’s tasing of Ramirez. Id. at 2.

        But the City argues that the evidence shows that its use-of-force policy is constitutional

on its face because it requires objective reasonableness from officer conduct, consistent with the

Fourth Amendment. Mot. at 26–27. The City maintains that the policy is consistent with

Graham because it affords officers the ability to assess the situation and determine “which

nondeadly technique or weapon the [o]fficer reasonably believes will best diffuse the incident

and bring it under control in a safe manner.” Id. at 27. The City also contends that Plaintiffs

cannot establish that the use-of-force policy caused Ramirez’s death because, regardless of

whether Escajeda’s use of force was objectively reasonable, the evidence shows that Ramirez

committed suicide by hanging and that the taser did not contribute to his death. City’s Reply at

7, ECF No. 121. In other words, the City merely reiterates Defendants’ argument that Escajeda’s

use of force did not contribute to Ramirez’s death.




        At this time, the Court declines to consider whether the amended policy would be inadmissible
evidence at trial as a “subsequent remedial measure” under Federal Rule of Evidence 407. See Fed. R.
Evid. 407 (“When measures are taken that would have made an earlier injury or harm less likely to occur,
evidence of the subsequent measures is not admissible to prove . . . culpable conduct.”).


                                                  -38-
      Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 39 of 108




       After reviewing the record in the light most favorable to Plaintiffs, the Court concludes

that there is a genuine dispute of fact as to whether the City’s use-of-force policy was the

“moving force” behind Ramirez’s death.

       First, it is undisputed that the City’s use-of-force policy at the time of Ramirez’s death

described a “Situational Force Model” that directed officers to “rely upon objective reasoned

discretion to the make the selection” of the amount of force used.67 Specifically, the provision

provided the following:

       3-101.05 SITUATIONAL FORCE MODEL. The Department recognizes that a
       Police Officer may have to immediately resort to any level of force appropriate for
       the situation at hand. The Situational Force Model is designed to show that an
       Officer has a variety of force levels available and will select the least violent means
       relative to the situation. The Officer will rely upon objective reasoned discretion to
       make the selection. The option an Officer uses will depend upon many factors, but
       is generally dictated by the amount of resistance offered by the subject. This model
       places the Officer in the center of the situation. The Officer is trained to evaluate
       and continually re-evaluate the situation and select the appropriate force option
       based on the Officer’s knowledge, skills, and justification for the force used.68

Further, as mentioned above, it is undisputed that Chief Allen is the City’s policymaker

responsible for the EPPD policies, including the use-of-force policy above. Hence, the record

indisputably shows that Plaintiffs have met the first two Monell requirements.

       Regarding the third requirement—moving force causation, it is undisputed that Chief

Allen approved of this policy and that all EPPD officers, including Escajeda, were given a copy

of it, which they had to obey.69 It is also undisputed that Chief Allen believes Escajeda handled




       67
            PUF ¶¶ 100–01.
       68
            Id. ¶ 102.
       69
            Id. ¶¶ 118–20.



                                                -39-
      Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 40 of 108




the situation according to policy.70 But the record shows that the parties dispute whether the

Situational Force Model is facially constitutional.

       For instance, the City provides affidavits from Chief Allen, Assistant Chief Peter

Pacillas, and Robert Zavala, the EPPD’s In-Service Training Coordinator, in which they all state

that the EPPD trains cadets “in laws of the U.S. Constitution and the State of Texas, including

but not limited to arrest, search and seizure, Texas Code of Criminal Procedure, Constitutional

and Civil Rights, El Paso’s Use of Force Policies and Texas State law governing use of force.”71

The City also provides as a supporting exhibit the course curriculum of the EPPD’s use-of-force

course, which reviews the use-of-force policy’s language on a line-by-line basis and with

instructional examples.72

       However, in viewing the evidence in the light most favorable to Plaintiffs, their version

of the facts is not so “blatantly contradicted” or “utterly discredited” by the evidence in the

record. Renfroe, 964 F.3d at 599. First, Plaintiffs provide the expert testimony of law

enforcement expert Michael Leonesio, who reviewed the policy and opined that the “objective

reasoned discretion” language is ambiguous and confusing because it does not provide clear

guidance to officers on how to use force in an objectively reasonable manner under Graham. 73

Mr. Leonesio explains that this language blends in objective and subjective elements, and as the

EPPD manual does not provide a definition for it, that leaves police officers with a lot of




       70
            Id. ¶ 121.
       71
            Defs.’ Ex. A (Pacillas Aff.) ¶ 7; id., Ex. B (Chief Allen Aff.) ¶ 7; id., Ex. C (Zavala Aff.) ¶ 12.
       72
            Id., Ex. C (Zavala Aff.) ¶ 20 & Attachment C-2.
       73
            Pls.’ Ex. 17 (Leonesio Depo.) at 106:24–113:8; 118:7–22.



                                                      -40-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 41 of 108




ambiguity.74 Further, Plaintiffs challenge the City’s proffered evidence because, for one thing,

the course curriculum the City proffers is dated September 9, 2015—several months after

Escajeda tased Ramirez.75 Moreover, Plaintiffs argue that the language the City’s three

witnesses use, which is substantially the same, suggests that the EPPD trains cadets in the use of

force under the EPPD’s use-of-force policy interpretation of the objective reasonableness

standard but not the actual standard itself.76

       But perhaps most importantly, as the Court mentioned in its qualified immunity analysis

above, there are two other genuine dispute of facts that a jury must necessarily resolve before

determining whether the City’s use-of-force policy was the moving force behind Ramirez’s

death. That is, a jury must resolve first, whether Escajeda’s tasing caused Ramirez’s death; and

second, whether Escajeda’s use of force was objectively reasonable. If a reasonable jury

resolves either of these two disputes against Plaintiffs, then the answer for the instant issue

would be clear: The City’s use-of-force policy could not be the moving force behind Ramirez’s

death. But if it resolves both disputes in favor of Plaintiffs, then that reasonable jury is more

likely to rule in favor of Plaintiffs on this instant issue. Hence, the Court is of the view that there

is a genuine dispute of fact as to whether the EPPD’s use-of-force policy is facially

constitutional.

       And finally, the Court notes that resolving this genuine dispute of fact is necessary to

determine whether Plaintiffs also need to establish the second part of the moving force causation

element, “deliberate indifference”. As noted above, to establish moving force causation,


       74
            Id.
       75
            Defs.’ Ex. C (Zavala Aff.), Attachment C-2.
       76
            PUF, Resp. ¶¶ 11, 15.



                                                  -41-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 42 of 108




Plaintiffs have a two-part obligation: to first establish “a direct causal link between the municipal

action and the deprivation of federal rights” (where a genuine dispute of fact lies here), and to

then establish the City’s “deliberate indifference” to federally protected rights. Valle, 613 F.3d

at 542. If a reasonable jury determines that Plaintiffs successfully establish that the use-of-force

policy is facially unconstitutional, then they need not establish the City’s “deliberate

indifference”. See Doe v. United States, 831 F.3d 309, 318 (5th Cir. 2016) (“Where the claim is

that the policy ‘itself violates federal law, or directs an employee to do so,’ it is unnecessary to

prove a heightened level of culpability on the part of the policymakers. (emphasis in original)

(quoting Bd. of Cty. Comm’rs v. Brown, 520 U.S. 397, 404–05)). Otherwise, Plaintiffs must

establish that the City’s use-of-force policy “reflects deliberate indifference to the risk that a

violation of a particular constitutional or statutory right will follow[.]” Valle, 613 F.3d at 542

(quoting Brown, 520 U.S. at 411).

   3. The City’s Failure to Implement Policies and Procedures to Deal with People
      Suffering from Mental Health Crises.

       Plaintiffs next claim that the City failed to implement policies and procedures that could

have reduced the risk of excessive force when its police officers encounter people with mental

health issues. Pls.’ Resp. in Opp’n at 12–13. Particularly, Plaintiffs state that at around the time

of Ramirez’s tasing, police departments from other major cities in Texas, including Austin,

Houston, Dallas, and San Antonio, had all implemented Crisis Intervention Team (CIT) units “to

increase their officers’ capacity to de-escalate situations involving the mentally ill” and avoid the

use of force. Id. at 13. A CIT unit is a multifaceted comprehensive law enforcement program

pairing a uniformed officer with a licensed mental health professional to respond to field

officers’ calls for assistance in situations involving individuals suffering from mental health




                                                 -42-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 43 of 108




crises.77 Plaintiffs aver that Chief Allen knew about these CIT units and their effect “in lowering

the use of force against persons with mental health issues,” for which even a non-profit

organization voiced to him the urgent need for them seventeen months before Escajeda tased

Ramirez, but that he nonetheless deliberately chose not to implement them in the EPPD. Id. at

13–14. And thus, they contend that the choice not to implement these CIT units was a moving

force of the tasing and death of Ramirez. Id. at 12.

        In contrast, the City argues that “Plaintiffs cannot establish that the failure to implement

any particular policy could have prevented Daniel Ramirez from hanging himself.” City’s Reply

at 7. In support, the City advances two arguments. First, it argues that the record shows that all

EPPD officers, including Escajeda, were provided with “Crisis Intervention Training”

curriculum as part of the Basic Police Officer course. Mot. at 28; see also id., Ex. C, Attach. C-4

(Escajeda TCOLE Report) at 5–7. And second, it argues that Plaintiffs fail to establish a causal

link between its alleged failure to implement the CIT units and Ramirez’s death because, even if

the City had adopted the CIT units at the time, “there was no time to call [them], and [Ramirez]

was not amenable to interactive techniques for de-escalation.” Mot. at 28–29; City’s Reply at 7.



        77
             PUF ¶¶ 421–22.

         Plaintiffs’ briefing and exhibit submissions indicate that “CIT” is also used to describe particular
training, tactics, and officers who have received such training. Plaintiffs additionally direct the Court to
consider the significant evidence presented in Valle regarding CIT training. Specifically, Plaintiffs quote
testimony discussed in Valle by a lieutenant in the Houston police department’s Mental Health Unit that
CIT training is “180 degrees different than . . . typical police officer and law enforcement training.” Id. ¶
423 (quoting Valle, 613 F.3d at 545).

        Plaintiffs also explain what CIT training entails by referring to the evidence discussed in Valle.
“For instance, situations involving mentally ill persons require a greater degree of patience and can
require use of CIT tactics for periods as long as twenty-four hours.” Id. ¶ 424 (quoting Valle, 613 F.3d at
545). “CIT-trained officers are trained not to ‘let the pressure of time be a factor in [their]
decisionmaking [sic].’” Id. ¶ 425 (quoting Valle, 613 F.3d at 545). As another Valle witness explained,
CIT training provides police officers with “appropriate de-escalation and communication tactics.” Id. ¶
426 (quoting Valle, 613 F.3d at 545).


                                                    -43-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 44 of 108




        After due consideration, the Court concludes that a reasonable jury could find that the

City made a policy decision not to implement a CIT program which could have otherwise

prevented Ramirez’s death, and that Chief Allen supported this policy decision while

deliberately indifferent to the risk that EPPD officers may use excessive force against mentally

ill individuals.

        i. Policy

        “The existence of a policy can be shown through evidence of . . . [a] decision that is

officially adopted and promulgated by lawmakers or others with policymaking authority.” Valle,

613 F.3d at 542. “A municipal ‘policy’ must be a deliberate and conscious choice by a

municipality’s policy-maker.” Rhyne v. Henderson Cty., 973 F.2d 386, 392 (5th Cir. 1992)

(citing City of Canton v. Harris, 489 U.S. 378, 389 (1989)).

        “While the municipal policy-maker’s failure to adopt a precaution can be the basis for §

1983 liability, such omission must amount to an intentional choice, not merely an unintentionally

negligent oversight.” Id. (citing City of Canton, 489 U.S. at 387). That is, “municipal liability

under § 1983 attaches where—and only where— a deliberate choice to follow a course of action

is made from among various alternatives by city policymakers.” Goodman v. Harris Cty., 571

F.3d 388, 396 (5th Cir. 2009) (quoting City of Canton, 489 U.S. at 389). Accordingly, a

department’s decision not to implement a policy set forth in a proposal may constitute an official

policy of failing to implement such policy. See Valle, 613 F.3d at 545 (holding that plaintiff

presented sufficient summary judgment evidence to raise a jury issue as to “whether the

department’s decision not to implement the CIT training recommendations in [an internal]

proposal constituted an official policy of failing to adequately train.”).




                                                 -44-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 45 of 108




        Here, viewing the evidence in the light most favorable to Plaintiffs, the record shows that

a reasonable jury could conclude that Chief Allen was aware of the need for CIT units but chose

not to implement them. To begin, the record undisputedly shows that the EPPD had not

implemented CIT units at the time of Ramirez’s death.78 It also undisputedly shows that Chief

Allen had been Chief of the EPPD for seven and a half years prior to Ramirez’s death79, during

which time Houston, Dallas, Austin, and San Antonio “already had crisis intervention teams to

increase their officers’ capacity to deescalate situations involving the mentally ill to avoid the use

of deadly force.”80 It is even undisputed that before he became Chief of the EPPD in December

2007, Chief Allen had already been put on notice that city leaders and other members of the

public had a long-standing concern that the “department was ill-equipped to deal with mental

health issues.”81

        Further, the record contains other undisputed pieces of evidence concerning Chief Allen’s

awareness of how these CIT units worked, their purpose, and that they were recognized for their

effect in lowering the risk of an officer’s use of force on a mentally ill individual. This evidence

includes: (1) his testimony regarding familiarity with the “Memphis Model”—a CIT program the

City of Memphis created in 1988 after its police officers shot and killed a mentally ill man who

was cutting himself and threatening suicide82; (2) his participation in multiple CIT trainings for




        78
             PUF ¶ 427.
        79
             Id. ¶ 430.
        80
          Id. ¶ 431. At deposition, Chief Allen testified that at the time he knew Houston had a CIT unit
had heard Austin had one as well. Pls.’ Ex. 19 (Allen June 27, 2018 Depo.) at 67:4–8.
        81
             Id. ¶ 428.
        82
             Id. ¶¶ 442–44.


                                                  -45-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 46 of 108




Texas chiefs of police from 2008 to 201083; and (3) his testimony that he reads publications by

the International Association of Chiefs of Police and the Major Cities Chiefs Associations, which

share new trends in police work and other useful information to help chiefs develop better police

policies, including a discussion of a Community Policing Award given to a program within the

Houston CIT in 2010.84

       The record also undisputedly shows that on January 17, 2014 (seventeen months before

Escajeda tased Ramirez), Chief Allen received a detailed review from a non-profit organization,

Disability Rights Texas, informing him of the results of an in-depth investigation it conducted of

an incident involving his officers using excessive force against a person with mental health

problems, Michael Sosa.85 In this review, an attorney from Disability Rights Texas represented

that although Sosa’s parents had told the responding EPPD officers that their son was

intellectually disabled and suffered from mental illness, they still tased, physically restrained,

and punched Sosa in the face despite him not being armed or threatening anyone.86 The attorney

was of the opinion that “the EPPD had the opportunity to consider or take other more appropriate

measures short and prior to the use of force, to deescalate the situation and failed to do so.” 87

Accordingly, Disability Rights Texas:

       Ask[ed] the EPPD to re-examine its policies, procedures, and practices . . . [and
       ensure that] any in-house mental health/crisis response teams, e.g., CIT teams,
       certified mental health deputies, mobile crisis intervention units, are readily
       available, properly trained, and fully prepared to respond immediately and when


       83
            Id. ¶¶ 434–39.
       84
            Id. ¶¶ 440–41.
       85
            Id. ¶ 448.
       86
            Id. ¶¶ 449–54.
       87
            Id. ¶ 454.


                                                 -46-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 47 of 108




        necessary to address calls involving individuals with a mental health illness or
        [intellectual developmental disability] and in crisis.88

        Finally, the record also shows that Chief Allen testified that the EPPD ultimately created

the CIT program in 201789 because of “the perception by certain members of the public that the

department was ill-equipped to deal with mental health issues.”90 As Chief Allen elaborated,

“This had been a concern over the years from various members of the community and city

council members, not only on my term, but during past administrations of the police

department.”91 In addition, a 2017 report noted that the Deputy City Manager also

acknowledged there was a need for a CIT program:

        The last five officer involved shootings involved an individual who had mental
        health issues in the past and/or manifested mental health issues that required a
        police response that escalated into a deadly force incident. During calendar years
        2014- 2016, the El Paso Police Department responded to over 11,000 calls that
        required officers to take an individual into custody under an Emergency Detention
        Order (EDO) or a Protective Custody Order (PCO).92

        In sum, after viewing the evidence in the light most favorable to Plaintiffs, their version

of the facts is not so “blatantly contradicted” or “utterly discredited” by the evidence in the

record. Renfroe, 964 F.3d at 599. Hence, the Court is of the view that a reasonable jury could




        88
             Pls.’ Ex. 110 (Rosa Torres, Esq. Letter) at Bates No. 21311.
        89
          The City also appears to object to this evidence on the basis that it constitutes evidence of a
subsequent remedial measure. But once again, the Court declines to consider whether the implementation
of a CIT program in 2017 is inadmissible evidence at trial as a “subsequent remedial measure” under the
Federal Rule of Evidence 407. And for purposes of summary judgment, the Court considers Chief
Allen’s pertinent deposition testimony admissible to the extent it relates to his mindset prior to the
incident here.
        90
             Id. ¶ 429.
        91
             Id.
        92
             Id. ¶ 460.


                                                     -47-
      Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 48 of 108




conclude from these facts that Plaintiffs established that Chief Allen made a deliberate choice not

to implement the CIT units despite the recommendation that the EPPD implement such units.

       ii. Moving Force Causation

       Plaintiffs “must demonstrate a direct causal link between the municipal action and the

deprivation of federal rights.” Valle, 613 F.3d at 542 (quoting Brown, 520 U.S. at 404). “[T]he

connection must be more than a mere ‘but for’ coupling between cause and effect.” Id. at 546

(citing Thompson v. Connick, 578 F.3d 293, 300 (5th Cir. 2009)). Rather, the deficiency must be

the “actual cause of the constitutional violation.” Id.

       Plaintiffs argue that evidence of the overall effectiveness of the CIT units combined with

the events leading to the tasing and resulting death of Ramirez raise significant fact issues that

Chief Allen’s failure to implement such units was a ‘moving force’ in Ramirez’s death. Pls.’

Resp. in Opp’n at 15–16. Specifically, Plaintiffs claim that a CIT trained officer or paired

mental health professional “would have recognized the obvious, that Ramirez was taking steps to

take his own life and no use of force was authorized or remotely appropriate under the

circumstances confronting Escajeda at that time.” Id. at 16. Simply put, Plaintiffs aver that “[a]

CIT trained officer or a paired mental health professional would have likely resolved the

encounter without tasing Ramirez and contributing to his death.” Id.

       As noted above, the City contends that Plaintiffs “cannot show that even if the City had

adopted a CIT unit, that it would have been on scene prior to . . . Escajeda’s arrival”, City’s

Reply at 7, or that CIT de-escalation tactics would have worked because Ramirez “was not

amenable” to them, Mot. at 28.

       At this juncture, the Court must reiterate that two genuine issues of material fact exist that

a jury must necessarily resolve before being able to resolve the instant issue: (1) whether




                                                -48-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 49 of 108




Escajeda’s tasing caused Ramirez’s death; and (2) whether Escajeda’s use of force was

objectively reasonable under Graham. Similar to Plaintiffs’ claim about the City’s use-of-force

policy, if a reasonable jury resolves either of these two disputes against Plaintiffs, then the

answer for the instant issue would be clear: The City’s failure to implement the CIT units at the

time could not be the moving force behind Ramirez’s death. But if it resolves both disputes in

favor of Plaintiffs, then that reasonable jury is more likely to rule in favor of Plaintiffs on this

instant issue. Hence, the Court is of the view that there is a dispute of fact as to whether the

City’s failure to implement the CIT units was a moving force behind Ramirez’s tasing and

subsequent death.

        In proceeding with its analysis by resolving these factual disputes in favor of Plaintiffs,

the Court is of the opinion that a reasonable jury could conclude that the City’s failure to

implement the CIT units was a moving force behind Ramirez’s tasing and death. As repeatedly

stated above, the record shows that (1) Maria Ramirez requested help from the police to prevent

her son’s suicide; (2) Ramirez had committed no crime known to Escajeda; (3) Escajeda saw

Ramirez clench the rope around his neck with both hands at all times and neither saw Ramirez

move toward him in any way nor heard Ramirez say or yell anything; and (4) Ramirez never

intended to flee, nor that he was actively resisting arrest or struggling with the police. A

reasonable jury could infer from these facts that had the EPPD deployed a CIT team to the

incident here, a CIT trained officer or mental health professional would have recognized that

Ramirez was taking steps to take his own life, without endangering others but himself, under

circumstances for which no use of force was remotely necessary. Indeed, a reasonable jury

could conclude from these facts that Escajeda’s subsequent use of excessive force was the very

thing CIT units were designed to prevent.




                                                 -49-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 50 of 108




        Therefore, in resolving all factual disputes in favor of Plaintiffs and viewing the evidence

in the light most favorable to them, the Court concludes that a reasonable jury could determine

that Plaintiffs establish the causal link (“moving force”) between the City’s failure to implement

a CIT program and Ramirez’s tasing and subsequent death. Because this “policy” does not

facially violate a federal right, the Court next addresses the City’s degree of culpability or

“deliberate indifference” in not implementing this CIT program.

        iii. Deliberate Indifference

        When a policy does not facially violate a federal right, a plaintiff “must show that the

policy was adopted or maintained with deliberate indifference to the known or obvious fact that

such constitutional violations would result.” Johnson v. Deep E. Texas Reg’l Narcotics

Trafficking Task Force, 379 F.3d 293, 309 (5th Cir. 2004). In other words, a plaintiff must show

the municipal action reflects “the requisite degree of culpability”—that is, “deliberate

indifference to the risk that a violation of a particular constitutional or statutory right will follow

the decision.” Valle, 613 F.3d at 542 (quoting Brown, 520 U.S. at 404, 411). “Deliberate

indifference is a high standard—‘a showing of simple or even heightened negligence will not

suffice.’” Id. (citing Piotrowski, 237 F.3d at 579). Establishing deliberate indifference

“generally requires that a plaintiff demonstrate at least a pattern of similar violations.” Johnson,

379 F.3d at 309 (quoting Burge v. St. Tammany Parish, 336 F.3d 363, 370 (5th Cir. 2003)).

        The Fifth Circuit’s opinion in Valle is particularly instructive here. In Valle, the Fifth

Circuit held that the plaintiffs failed to link the “potential for constitutional violations” in

situations involving mentally ill persons “to a pattern of actual violations sufficient to show

deliberate indifference.” Valle, 613 F.3d at 548. Notably, the internal proposal recommending

additional CIT training did “not detail any prior specific instances of the use of excessive force




                                                  -50-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 51 of 108




by non-CIT officers.” Id. Additionally, the Valle plaintiffs failed to “elicit testimony that City

officials were aware of prior shootings of unarmed mentally ill individuals.” Id. Though the

Valle plaintiffs presented testimony demonstrating the assistant police chief was “aware of two

shootings of mentally ill persons that occurred after [the victim] was killed,” it was deemed not

sufficient evidence to survive summary judgment. As the Valle Court explained: “[E]ven

assuming that these later shootings involved excessive force, they are not sufficient to show that

the City was on notice of similar constitutional violations before [the decedent] was killed.” Id.

       Furthermore, evidence that merely suggested that “prior shootings of mentally ill persons

in fact had occurred” was deemed insufficient when it failed to “establish a pattern of

constitutional violations.” Id. Additionally, “[p]rior instances must point to the specific

violation in question; ‘notice of a pattern of similar violations is required.’” Id. (quoting Davis,

406 F.3d at 383). Accordingly, based on Valle, in order to show deliberate indifference,

Plaintiffs must allege a pattern of actual constitutional violations similar to the alleged violations

in this cause and demonstrate that the City’s officials were aware of those constitutional

violations.

               a. Establishing a Pattern.

       In support of Plaintiffs’ theory of Monell liability based on Chief Allen’s choice not to

implement a CIT unit, Plaintiffs propose a “pattern of cases” involving the EPPD by identifying

five instances where EPPD officers acted in accordance with an alleged “pattern of excessive

force against the mentally disturbed.” Pls.’ Resp. in Opp’n at 15. These five instances

encompass the following victims: (1) Daniel Rodrigo Saenz (2013); (2) Fernando Gomez (a.k.a.

Mercedes de Marco) (2013); (3) Erik Emmanuel Salas-Sanchez (April 2015); (4) David

Alejandro Gandara (May 2015); (5) Francisco Ramirez (2016). Plaintiffs support each instance




                                                 -51-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 52 of 108




with facts on the record. Notably, Plaintiffs present events that took place both before and after

the incident at issue here, which pushes the Court beyond Valle and into new territory.

        The City objects to Plaintiffs’ pattern of cases because it argues that “Valle makes clear

[that] . . . subsequent incidents are not probative of causation for ‘conscious and deliberate

indifference’ [because] [e]ach of the incidents in a ‘pattern’ must be prior.” Mot. at 21 (citing

Valle, 613 F.3d at 548). The City also alternatively objects to the evidence of those instances

occurring after the incident here based on relevancy grounds under Federal Rule of Evidence

403. Id. at 20–21. The Court notes that substantially similar arguments were made at the

summary judgment stage in the companion case of Sanchez, et. al. v. Gomez, et. al., EP-17-CV-

133-DCG93. See Sanchez et al. v. Gomez et al., EP-17-CV-133-PRM, 2020 WL 1036046, at *15

(W.D. Tex. Mar. 3, 2020).

        After considering Valle and Judge Martinez’s opinion in Sanchez, the Court agrees with

Judge Martinez’s reasoning in Sanchez that the City’s interpretation overstates the Fifth Circuit’s

reasoning in that case. To be sure, Valle and other governing case law make clear that the

pattern of cases must necessarily include prior instances so that a plaintiff can sufficiently

establish “proof that a municipal actor disregarded a known or obvious consequence of his

action.” Valle, 613 F.3d at 547 (quoting Brown v. Bryan Cty., 219 F.3d 450, 457 (5th Cir.

2000)). “That is common sense, for the Court is unaware of any city official who can divine the

future.” Sanchez, 2020 WL 1036046, at *16.

        But similar to the Sanchez plaintiffs, Plaintiffs here provided instances occurring prior to

and shortly after the incident here.94 Id. Thus, as Judge Martinez’s eloquently wrote in Sanchez,


        93
          After the sudden and unfortunate passing of the Honorable Judge Philip R. Martinez last
February, Sanchez was transferred to the undersigned judge for management.
        94
             The Sanchez plaintiffs are represented by the same counsel representing Plaintiffs in this case.


                                                      -52-
      Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 53 of 108




       [T]he inquiry is nuanced: might the future instances permit a reasonable jury to
       conclude that any prior instance was part of a pattern, and, if there was such a
       pattern, could Chief Allen have known a pattern existed at the time of Mr. Salas-
       Sanchez’s death?[]

       To answer this question in the case at bar, the Court must now consider when the
       character of a prior instance changes from that of an isolated incident into that of
       one of a pattern of instances. It is possible that the pattern might only reveal itself
       after Mr. Salas-Sanchez’s death, a distinction that may be significant. Alternatively,
       this distinction may be inconsequential if Chief Allen had sufficient information at
       his disposal to know that any prior instance was part of a pattern, even if the pattern
       had not run its course. Furthermore, if future instances were admissible, a jury
       would have more evidence of a pattern to consider than Chief Allen had at the time
       of Mr. Salas-Sanchez’s death.

       These issues underscore the difficulty the Court has balancing what it perceives as
       the dual purposes of finding a pattern. On the one hand, a pattern is evidence
       regarding [the City’s] actions prior to Mr. Salas-Sanchez’s death. It enables a jury
       to determine the scope of available evidence that informed [the City’s] actions at
       the time of the events giving rise to the cause of action. On the other hand, a pattern
       is a legal requirement forming the basis of a claim for relief. It defines the very
       nature of Mr. Salas-Sanchez’s death pursuant to the laws of the United States. The
       Court questions whether a jury should be limited to considering only evidence
       relevant to the former at the expense of abundant evidence relevant to the latter.
       Unfortunately, the Court is of the opinion that the law provides few answers to these
       concerns.

       Simultaneously, the Court is uncertain whether the fact that Mr. Salas-Sanchez’s
       death occurred early in a possible pattern would impact Plaintiffs’ claim for relief,
       rendering his death as the basis for a future plaintiff’s Monell claim while insulating
       [the City] from municipal liability in this case. Were the Court limited to only past
       instances, a hypothetical plaintiff from a future instance in the pattern could rely on
       Mr. Salas-Sanchez’s death to survive summary judgment, while Plaintiffs in this
       case might lose summary judgment should the prior instances not reveal a pattern
       on their own.[] Thus, the Court contemplates how many instances of excessive
       force are necessary before [the City] has earned the “requisite degree of culpability”
       for possible municipal liability. Furthermore, the law is unclear on whether it
       requires [the City] to answer for all instances forming the pattern, or only the final
       few. This challenge gets to the heart of the nebulous and ill-defined “deliberate
       indifference” standard, one that is difficult to apply when prior instances do not
       indicate an obvious conclusion. Therefore, the Court is reluctant to deny a plaintiff
       access to justice when the law does not so require.

Id. Further, none of the cases the City cites to support its interpretation of Valle appear to

undermine the reasoning above.



                                                -53-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 54 of 108




        In view thereof, the Court declines to expand the Fifth Circuit’s existing jurisprudence on

this issue until the complete factual record is better developed at trial. At that point, the City

may request the Court to revisit the issue once the record is complete and move for judgment as a

matter of law. See Fed. R. Civ. P. 50 (permitting a party to move for judgment as a matter of law

during a jury trial, “specify[ing] the judgment sought and the law and facts that entitle the

movant to the judgment”). Thus, the Court will proceed by analyzing each of the cases

contained in Plaintiffs’ proposed “pattern of excessive force against the mentally disturbed” to

determine whether they in fact constitute a pattern sufficient for Monell liability.

                  b. Excessive Force.

        In determining whether the cases Plaintiffs propose establish a “pattern of excessive force

against the mentally disturbed”, the Court analyzes the facts of those cases—as provided by

Plaintiffs in their accompanying exhibits—under Graham’s objective reasonableness standard.

See also Section A(2)(i) & (i)(b) supra (outlining in detail the objective reasonableness

standard).95

                     (1) Daniel Saenz.96

        In Saenz’s case, the record shows that, on March 8, 2013, EPPD Officer Jose Flores and

G4S employees were assigned to transport prisoners, including Saenz, to the County Jail.97




        95
           In contrast to the Court’s application of the objective reasonableness standard above in its
qualified immunity analysis, the Court’s application of the same to each of these cases will be in
accordance with the regular summary judgment standard.
        96
          The Court is mindful that it previously presided over part of the subsequent civil suit that Mr.
Saenz’s family filed against the City and the individuals involved. See Saenz v. Flores, EP-14-CV-244-
DCG (W.D. Tex. Sept. 27, 2019). Accordingly, the Court has taken great care to only consider those facts
presented for summary judgment, and today’s Order is based solely on the record in this case.
        97
             PUF ¶ 129.



                                                    -54-
      Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 55 of 108




Saenz was initially arrested at the Del Sol Medical Center Emergency Room for assault.98 He

remained handcuffed with both hands behind his back at all times since then.99 Upon first seeing

Saenz, Flores noticed “something wasn’t right” because Saenz was partially unclothed after he

had “urinated himself two to three times.”100 Upon arrival at the jail, Flores and a G4S officer

escorted Saenz down the ramp to the basement entrance of the jail, where Saenz inexplicably

lunged at the door and struck his head as the officers were attempting to get him inside the jail.101

Saenz started to bleed from this head injury and the officers had to drag him into the jail because

he was unable or unwilling to walk.102 Once inside, the jail nurse refused to accept Saenz and

directed Flores to take him out of the jail.103 The officers then dragged Saenz outside and called

for medical assistance.104 Saenz, whose hands were still handcuffed behind his back, began to

struggle against officers.105 Flores determined that the best course of action was to “get my gun,




       98
            Id. ¶ 130.
       99
            Pls.’ Ex. 54 (Saenz SRT Case Summary) at 2.
       100
           Pls.’ Ex. 56 (DRB Flores Testimony) at 3:17–20. Indeed, Sergeant Rathman, who interacted
with Saenz first, was also under “the impression that [Saenz] was under some form of a narcotic or
substance, under the influence of any medication substance.” PUF ¶ 131.
       101
             Pls.’ Ex. 54 (Saenz SRT Case Summary) at 2.
       102
             Id.
       103
             Id. at 3.
       104
             Id.
       105
             PUF ¶ 133.



                                                  -55-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 56 of 108




point at him, let him know, hey, stop, stop, and he would react and would stop.”106 Flores then

drew his service weapon and shot Saenz, who had his hands cuffed behind his back.107

        Viewing the evidence in the light most favorable to Plaintiffs, a reasonable jury could

conclude that Flores was aware that Saenz was mentally unstable108, physically incapacitated,

and could not pose a serious threat of harm to him or the GS4 officer. It is true that Flores knew

Saenz was arrested for assault and that Saenz started to struggle against the officers. But rather

than de-escalate the situation, Flores responded to the slightest amount of resistance from an

already subdued Saenz with deadly force.109 As such, a reasonable jury could further infer that

the outcome may have been different had there been a CIT team to communicate with Saenz and

gain his cooperation at any point that day. Therefore, a reasonable jury could determine that the

shooting death of Saenz is part of a pattern of constitutional violations as relevant to this case.

                       (2) Fernando Gomez (aka Mercedes de Marco).

        In Gomez’s case, the record shows that on October 12, 2013, around 4:00 a.m., EPPD

Officer Rinker was dispatched to 1217 North Mesa in reference to a report of “family violence”


        106
              Id. ¶ 134.
        107
            Id. ¶ 135. The Court is mindful that the City disputes whether Flores intentionally shot Saenz.
But viewing the evidence in Plaintiffs’ favor, their version of the facts is not so “blatantly contradicted” or
“utterly discredited” by the evidence in the record. Renfroe, 964 F.3d at 599.
        108
            To be clear, the Court is not considering Saenz’s mental crisis as a factor in the objective
reasonableness standard regardless of which party it benefits. The Court declines to expand the Fifth
Circuit’s existing jurisprudence on this issue until that court decides its legal significance. See, e.g.,
Bartlett, 981 F.3d at 334 (“[T]he legal significance [in the objective reasonableness standard] of an
officer’s awareness of a suspect’s mental health is murky.”). The Court only considers Saenz’s and the
other decedents’ mental crises at the time solely to the extent these establish that the decedents in these
cases were “mentally disturbed” at the time the EPPD officers allegedly used excessive force against
them.
        109
          “Force must be reduced once a suspect has been subdued.[] Notably, ‘subdued’ does not mean
‘handcuffed.’ If the suspect lacks any means of evading custody—for example, by being pinned to the
ground by multiple police officers—force is not justified.” Bartlett, 981 F.3d at 335.



                                                     -56-
      Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 57 of 108




in progress.110 Upon arrival to the scene, Rinker heard a female screaming nearby and saw

Gomez standing next to a vehicle approximately 40 yards away from him.111 Rinker quickly

approached Gomez and yelled “Are you OK?”.112 Gomez looked towards Rinker giving him “a

thousand yard stare” and took off running across the street to the parking lot of a nearby hotel.113

Rinker chased Gomez and commanded him to stop running.114 At this point, Rinker believed

Gomez was the possible offender from the “family violence” dispatch report because Gomez was

ignoring his verbal commands and kept running towards the hotel’s office door.115 Rinker

requested backup assistance immediately thereafter.116

       Rinker saw Gomez trying to open the hotel’s locked office door and heard him scream “I

got to get out of here”.117 Rinker continued to give verbal commands for Gomez to calm down

and sit down, but Rinker states that Gomez kept acting erratically by screaming loudly, breathing

heavily, clawing at the glass of the door, and pacing quickly in front of the door.118 Gomez then

began to run towards the front of the hotel into a courtyard area.119 Rinker called for more



       110
             Pls.’ Ex. 31 (Rinker Suppl. Report) at 1.
       111
             Id.
       112
             Id.
       113
             Id.
       114
             Id.
       115
             Id.
       116
             Id.
       117
             Id.
       118
             Id.
       119
             Id.



                                                     -57-
      Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 58 of 108




backup assistance before tackling Gomez to the ground.120 Gomez, a large individual who

weighed about 300 pounds121, began to kick his legs and try to roll on his side, and grabbed

Rinker’s shirt and equipment belt.122 Rinker then made a double-arm bar on Gomez and sat

down on Gomez’s lower back area until EPPD Officers Guillen and Carreon arrived at the

scene.123 The three officers attempted to handcuff Gomez, but he kept struggling and resisting,

even grabbing Rinker’s inner thigh.124 After the officers were able to remove Gomez’s grip from

Rinker after a short struggle, they successfully handcuffed Gomez.125

       More EPPD officers arrived on scene for assistance, totaling about six or seven

officers.126 The officers picked up Gomez, stood him up, and walked him towards the front of a

vehicle nearby.127 Once there, Gomez once again began to scream and attempt to break away

from the officers.128 The officers then attempted to get Gomez inside the back of a patrol vehicle

but Gomez let his body go limp and dropped to the ground.129 Gomez again kicked his legs,

screamed, and grabbed the officers.130 One officer drove a patrol vehicle closer to Gomez’s


       120
             Id.
       121
             Id.; Pls.’ Ex. 32 (Guillen Admin. Statement to IA) at 3, 4.
       122
             Pls.’ Ex. 31 (Rinker Suppl. Report) at 2.
       123
             Id.
       124
             Id.
       125
             Id.; Pls.’ Ex. 32 (Guillen Admin. Statement to IA) at 2.
       126
             Pls.’ Ex. 31 (Rinker Suppl. Report) at 2; Ex. 32 (Guillen Admin. Statement to IA) at 2.
       127
             Pls.’ Ex. 31 (Rinker Suppl. Report) at 2
       128
             Id.
       129
             Id.
       130
             Id.


                                                        -58-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 59 of 108




location so that all the officers could get Gomez into the back.131 The officers asked Gomez to

stand up and enter the vehicle, but Gomez told them to leave him alone and that he was not going

anywhere.132 The officers tried to get Gomez into the vehicle, but Gomez kicked his legs, swung

his head, and shifted his body weight to the point the officers were unsuccessful in their

endeavor.133 The officers then placed Gomez on the ground after becoming tired and losing

strength due to the struggle.134

       Guillen then warned Gomez three times to stop fighting, stand up, and get into the back

of the patrol vehicle, or otherwise he would tase him.135 After the third warning, Gomez said

“you are going to have to taser me.”136 Guillen then drive-stunned Gomez’s upper torso without

effect.137 Guillen again warned Gomez that he would tase him again if he did not stop

fighting.138 Gomez continued to struggle and Guillen drive-stunned him a second time on the

shoulder area but again without effect.139 The officers were later able to lift Gomez and place

him into the back of the patrol vehicle while he kept kicking his legs.140



       131
             Id.
       132
             Pls.’ Ex. 32 (Guillen Admin. Statement to IA) at 3.
       133
             Pls.’ Ex. 31 (Rinker Suppl. Report) at 2
       134
             Id.
       135
             Id.
       136
             Id.
       137
             Id.; Pls.’ Ex. 32 (Guillen Admin. Statement to IA) at 3.
       138
             Pls.’ Ex. 32 (Guillen Admin. Statement to IA) at 3.
       139
             Pls.’ Ex. 31 (Rinker Suppl. Report) at 2; Ex. 32 (Guillen Admin. Statement to IA) at 3.
       140
             Pls.’ Ex. 31 (Rinker Suppl. Report) at 2; Ex. 32 (Guillen Admin. Statement to IA) at 3.



                                                        -59-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 60 of 108




        Inside the patrol vehicle, Guillen and another officer tried to sit Gomez upright and put

on his seatbelt without success due to Gomez’s continued resistance.141 Guillen decided to just

close the rear doors and drive to the police station nearby.142 On the way to the station, Gomez

was quiet and did not speak the entire time.143 After arriving at the station and opening the rear

doors, Guillen asked Gomez to exit the vehicle but he did not respond.144 Guillen noticed that

Gomez was unconscious and not breathing.145 Rinker, who also drove to the station, checked for

a pulse but did not feel one.146 The officers immediately administered chest compressions and

called for medical assistance.147 Gomez was eventually transported to Las Palmas, where he was

pronounced dead later that day.148

        After reviewing the evidence in the light most favorable to Plaintiffs, the Court is of the

view that no reasonable jury could conclude that Guillen’s tasing of Gomez was objectively

unreasonable under Graham.




        141
              Pls.’ Ex. 32 (Guillen Admin. Statement to IA) at 3.
        142
              Id.
        143
              Id. at 4.
        144
              Id.
        145
              Id.
        146
              Id.
        147
              Id.
        148
            Pls.’ Ex. 59 (Gomez Incident Report) at 2. Nothing in the record indicates Gomez’s cause of
death and whether the tasing contributed to it. However, in Sanchez, the plaintiffs presented summary
judgment evidence about Gomez’s case in support of establishing a pattern of excessive force against the
mentally ill. The Sanchez opinion notes that the record in that case indicated that “[a]n autopsy
determined his cause of death to be ‘cocaine toxicity’” and that Gomez’s death was not the result of
Guillen’s use of a taser. Sanchez, 2020 WL 1036046, at *24 n.21.


                                                     -60-
      Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 61 of 108




       As to the first factor, the record shows that Rinker was responding to a dispatch report of

possible “family violence”. See generally Tex. Penal Code § 22.01 (“Assault”). The record also

shows that Gomez was chasing two of his friends with a stick.149 It is unclear whether his

friends were the ones who reported this event to 911 and whether Rinker knew about the

specifics of the incident. But even when drawing all inferences in favor of Plaintiffs, the record

shows that upon arrival, Rinker did not immediately believe Gomez to be the “perpetrator”

because Rinker even asked him if everything was “ok” upon his arrival on scene. Rinker only

changed his mind and believed Gomez to be the “perpetrator” when Gomez began yelling “I got

to get out of here”, ignored Rinker, and ran away from him. Further, Guillen and the others who

arrived to assist Rinker saw him struggling with Gomez in handcuffing him. From these facts,

the only reasonable inferences a fact finder could draw are that Guillen and the others: (1) also

heard the dispatch report on “family violence”; (2) knew that Rinker had responded to that

dispatch; (3) were responding to Rinker’s call for backup; and (4) reasonably believed that

Gomez was the suspected “perpetrator” of the “family violence” reported because Rinker was

trying to handcuff him. Hence, the first Graham factor weighs in favor of Guillen.

       As to the second factor, it is undisputed that Gomez was unarmed at all times during his

interactions with the EPPD officers.150 It is also undisputed that Gomez was already in

handcuffs on the ground and surrounded by six or seven officers when Guillen tased him both

times. To be sure, in drawing all inferences in favor of Plaintiffs, a reasonable jury could infer

from these facts that Gomez posed no immediate threat to Guillen or any of the other six or

seven officers on scene. Thus, the second Graham factor weighs against Guillen.



       149
             Pls.’ Ex. 30 (Thompson Suppl. Report) at 2.
       150
             PUF ¶ 148.


                                                   -61-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 62 of 108




        But as to the third factor, the record shows that Gomez, at all times, failed to comply with

any of the officers’ commands, resisted arrest, and struggled with the EPPD officers. In other

words, Gomez was actively—not passively—resisting arrest during the entire incident. It is true

that, drawing all inferences in favor of Plaintiffs, the EPPD had arguably subdued Gomez

because he lacked any means of evading custody as he was handcuffed on the ground and

surrounded by six or seven officers. That fact alone demands that the degree of “[f]orce [to be

used] must be reduced”. Bartlett, 981 F.3d at 335. Moreover, “even if [Gomez] failed to comply

and struggled against the officers at certain points throughout the encounter, that resistance did

not justify force indefinitely.” Id.

        However, the Fifth Circuit has also held that the “[u]se of a taser is appropriate when a

suspect continues to resist arrest[,] . . . particularly when it is not ‘the first method to gain . . .

compliance.’” Cadena v. Ray, 728 F. App’x 293, 297 (5th Cir. 2018). “While ‘a suspect's

refusal to comply with instructions’ may indicate that physical force is justified, officers must

also select the appropriate ‘degree of force’.” Bartlett, 981 F.3d at 332 (citations omitted). “To

stay within constitutional bounds, an officer must use force ‘with measured and ascending

actions that correspond to a suspect’s escalating verbal and physical resistance.’” Id. at 332–33

(citations and alterations omitted).

        The record here shows that Guillen and the other officers repeatedly asked Gomez to

stand up and walk to the patrol car with them. Gomez failed to comply and continued to actively

resist arrest. Guillen further warned him three times to stop fighting, stand up, and get into the

back of the patrol vehicle, otherwise, he would get tased. Despite the warnings, Gomez—who

weighed about 300 pounds—remained combative, uncooperative, and actively resisted the

efforts of six or seven officers successfully. Only at that point did Guillen first use his taser on




                                                   -62-
      Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 63 of 108




Gomez, which in fact proved ineffective because he kept struggling and actively resisting the

officers. Even then, before he tased Gomez a second time, Guillen warned Gomez that he

needed to stop resisting if he did not want to be tased again.

       In short, Guillen and the officers gave Gomez ample warning and opportunity to cease

resisting before gradually resorting to more forceful measures. See Buckley v. Haddock, 292 F.

App’x 791, 796 (11th Cir. 2008) (holding that an officer’s use of a taser three times, with prior

warnings before each use, on a handcuffed arrestee who resisted to get into the back of the

officer’s patrol vehicle by letting his body go limp on the ground was objectively reasonable).

As such, even when viewing the evidence in the light most favorable to Plaintiffs, the third factor

weighs in favor of Guillen. And therefore, in balancing the Graham factors, the record indicates

that Guillen’s use of force on Gomez was objectively reasonable.

       Surely, the record indisputably shows that Guillen knew Gomez had a history of mental

health illness and drug use, and that he had in fact interacted with Gomez several times in the

past.151 A reasonable jury could infer from these facts that Gomez was unable to cooperate and

remained combative due to his mental illness and drug use. That jury could even arguably infer

from those facts that had a CIT unit arrived, the situation would have been handled differently.

But that is beside the point because an officer is not precluded from reasonably using force

against a mentally ill individual. See Bates v. Chesterfield Cty., 216 F.3d 367, 372 (4th Cir.

2000) (“Knowledge of a person’s disability simply cannot foreclose officers from protecting

themselves, the disabled person, and the general public.”). Indeed, Plaintiffs neither appear to

contend the same nor do they point to any governing case law that expressly requires that an

officer must consider an individual’s mental illness under Graham.


       151
             PUF ¶¶ 153–55.



                                                -63-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 64 of 108




       In sum, since the record shows that Guillen’s use of force was objectively reasonable

under Graham (hence, not excessive), then Gomez’s case cannot be part of Plaintiffs’ alleged

pattern of constitutional violations as relevant to this case.

                      (3) Erik Salas-Sanchez.

       In Sanchez’s case, the record shows that on April 29, 2015, EPPD officers were

dispatched to Jesuit Street to investigate a report by Ms. Romero, Sanchez’s neighbor, that

Sanchez had entered her home uninvited.152 Officer Rivera first arrived to speak with

Romero.153 She told Rivera that she had found Sanchez in her home, but that he did not threaten

her or her family or take anything.154 Romero told Rivera that she did not want to press charges

against Sanchez, but that she only wanted the officers to ask him not to enter her home again.155

After talking to Romero, Rivera went to Sanchez’s home not to arrest him, but to speak with his

mother.156 At this time, Officer Gomez arrived at the scene and Rivera informed him of what

Romero had told him.157

       When both officers arrived at the Sanchez home, Sanchez’s mother, Celia, went outside

to speak with them.158 She told them that Sanchez was inside, and in response to the officers’

questions, she explained her efforts to find mental health services for Sanchez.159 Sanchez’s


       152
             Id. ¶ 158.
       153
             Id. ¶ 159.
       154
             Id. ¶¶ 159–60.
       155
             Id. ¶ 161.
       156
             Id. ¶ 162.
       157
             Id. ¶ 163.
       158
             Id. ¶ 164.
       159
             Id. ¶ 168.


                                                 -64-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 65 of 108




sister, Nora, was also inside the home carrying her one-year-old son and saw that Celia was

outside and heard her talking to the officers.160

       At this point, the Court pauses to note that the record contains vastly different accounts

about what happened that night. Not only does the Sanchez’s version of the facts vastly differ

from the officers’, but the officers’ own accounts also significantly differ from one another. As

such, the Court is of the view that the record raises multiple material fact disputes that make its

review of the record uniquely difficult in determining whether the record establishes a pattern of

excessive use of force against the mentally disturbed.161 Nonetheless, the Court proceeds with its

analysis by resolving all factual disputes in Plaintiffs’ favor solely for purposes of their Monell

claim at summary judgment.

       In construing the evidence in the light most favorable to Plaintiffs, the evidence shows

that Sanchez was in his room at the time all of this was happening.162 Nora then went to

Sanchez’s room and told him that the officers were asking about him.163 Sanchez came out of

his room, saw the officers, told his mother to go back inside because nothing was going on, and

went back to his room.164 He later came back from his room again and repeatedly told the

officers that they should leave.165 In doing so, Sanchez also used derogatory language towards




       160
             Id. ¶¶ 165–66.
       161
        As mentioned above, the Sanchez case has been transferred to the undersigned judge for
management. The jury trial for that case is set for April 4, 2022.
       162
             PUF ¶ 167.
       163
             Id. ¶ 169.
       164
             Id. ¶ 170.
       165
             Id. ¶ 171.


                                                    -65-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 66 of 108




the officers and became agitated by their presence.166 Celia told her son to stay away several

times because the officers were there to talk to her, not to him.167

        At some point, the officers claim to have seen Sanchez holding something in his hands.168

Rivera drew out his taser and Gomez drew out his firearm for “lethal cover”.169 The officers

then entered the Sanchez home without a warrant and without consent.170 They moved past

Celia and towards Sanchez.171 Sanchez turned and headed back towards the back of the home

away from the officers towards the kitchen.172 Rivera then deployed his taser on Sanchez but

only one of the taser prongs hit him.173 Sanchez complained loudly after being tasered and

exited the kitchen.174 Sanchez then turned right to head into the hallway leading to his bedroom

away from where Gomez was standing with his firearm drawn in the living room.175 Gomez

then discharged his weapon several times, hitting Sanchez three times in back of his body: twice




        166
              Id. ¶ 172.
        167
              Id. ¶ 176.
        168
              Id. ¶ 177.
        169
         Pls.’ Ex. 33 (Smith Admin. Statement to IA) at 11; Ex. 61 (Rivera Suppl. Report) at 2; Ex. 65
(Gomez Suppl. Report) at 3.
        170
              Id. ¶ 179.
        171
           Id. ¶ 180. The City appears to dispute whether the officers pushed Celia out of the way to
move towards Sanchez and whether Sanchez was about to take his baby nephew in his arms from his
sister. The Court rephrased Plaintiffs’ proposed fact based on the portions therein that Defendants do not
dispute.
        172
              Id. ¶ 181.
        173
              Id. ¶ 182.
        174
              Pls.’ Ex. 36 (Nora Salas-Sanchez Depo.) at 68:22–69:22
        175
              Id. at 69:23–70:24; 118:11–18.



                                                    -66-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 67 of 108




close to the middle of his back and once in the buttocks.176 Sanchez died as a result of these

gunshot wounds.177

        After resolving all factual disputes in favor of Plaintiffs and viewing the evidence in the

light most favorable to them, the Court is of the view that a reasonable jury could conclude that

the two types of force used by Rivera and Gomez were both objectively unreasonable under

Graham.

        As to the first factor, it is undisputed that the officers were responding to reports of a

burglary in progress. Yet, it is also undisputed that Romero—the reporter of the incident—told

the officers that she was not seeking to press charges against Sanchez because he had not

threatened her or her family or taken anything with him. She also told them that she only wanted

them to speak with Celia to make sure it did not happen again. A reasonable jury could infer

from these facts that Sanchez had committed no offense for which an arrest was necessary.178

Hence, the first factor weighs against Rivera and Gomez.

        As to the second factor, the record contains multiple disputes of fact that make it uniquely

difficult to determine whether Sanchez posed an immediate threat to the officers or others. The

witnesses’ vastly different accounts about what transpired complicates the Court’s Graham



        176
              Id. at 69:25–70:24; 101:11–25; PUF ¶ 185.
        177
              PUF ¶ 187.
        178
           “Under Texas law the general rule is that one cannot be convicted of burglary unless he
entered the premises without the owner’s consent.” United States v. Prejean, 494 F.2d 495, 498 (5th Cir.
1974) (emphasis added); see also Tex. Penal Code § 30.02(a) (“Burglary”). It is unclear whether Texas
law would deem Romero’s decision not to press charges as effective “after the fact” consent negating
Sanchez’s purported burglary offense. To date, it does not appear that Texas law precludes such
conclusion. See Tex. Penal Code § 1.07 (“Effective consent” includes consent by a person legally
authorized to act for the owner. Consent is not effective if: (A) induced by force, threat, or fraud; (B)
given by a person the actor knows is not legally authorized to act for the owner; (C) given by a person
who by reason of youth, mental disease or defect, or intoxication is known by the actor to be unable to
make reasonable decisions; or (D) given solely to detect the commission of an offense.”).


                                                   -67-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 68 of 108




analysis because the Court is precluded from weighing the evidence and determining the

credibility of these accounts for summary judgment purposes. See Deville v. Marcantel, 567

F.3d 156, 164 (5th Cir. 2009). Simply put, the Court is unable to readily determine which facts it

should impute on the officers’ awareness for it to analyze such facts “from the perspective of a

reasonable officer on the scene, rather than with the 20/20 vision of hindsight.” Graham, 490

U.S. at 396.

        For instance, one of the most salient factual disputes between the parties is the kind of

language Sanchez used in telling the officers to leave. The officers claim that Sanchez

repeatedly insulted them and threatened them by challenging them to come inside and telling

them he would take away their weapons to kill them.179 But Celia and Nora instead claim that at

most, Sanchez insulted them by calling them “dogs” and telling them to leave; but that at no

point did Sanchez ever threaten them or make any of the statements which the officers attribute

him.180 This dispute is indeed material to the issue because if a reasonable jury concludes that

Sanchez merely insulted the officers but did not threaten, then no reasonable police officer could

have objectively determined that Sanchez posed an immediate threat to the officers or others.

        Another similarly important factual dispute is whether, at the time the officers claimed to

have seen he had something in his hands, Sanchez was either (1) in the hallway giving his back

towards the police officers and about to grab his baby nephew from Nora’s arms181; or (2) in the

hallway facing towards the officers and holding a blunt item that looked like a weapon182. If a


        179
           See, e.g., Pls.’ Ex. 33 (Smith Admin. Statement to IA) at 2–5; Ex. 61 (Rivera Suppl. Report) at
1–2; Ex. 65 (Gomez Suppl. Report) at 1–3.
        180
          Id., Ex. 35 (Celia Sanchez Depo.) at 64:7–65:15, 68:13–25; Ex. 62 (Nora Salas-Sanchez
Criminal Trial Tr.) at 140:2–9.
        181
              Id., Ex. 62 (Nora Salas-Sanchez Criminal Trial Tr.) at 144:1–7, 145:6–14, 146:7–147:5.



                                                    -68-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 69 of 108




reasonable jury believes the former, then it could also infer that the officers were capable of

seeing that Nora was about to give her one-year-old son to Sanchez, and that he—despite giving

his back to the officers—was not holding a weapon posing an immediate threat to anyone.

           But the most salient factual dispute on the record, and perhaps most troubling, is the

credibility of the officers’ accounts of the incident because the three officers’ accounts all

significantly differ from one another. To begin, the record is unclear about the time a third

officer, Smith, arrived at the scene. According to Smith herself, she arrived at the scene when

Gomez and Rivera had already started talking to Celia—who acknowledged her presence upon

arrival—about Sanchez’s mental issues but before Sanchez began yelling at them.183 But then

Gomez claims that Smith actually arrived after Celia had already purportedly went inside to tell

Sanchez to stop his behavior.184 But then Rivera reported that Smith was already with them by

the time they started asking Celia about Sanchez’s mental issues.185 And to complicate matters

further, Celia claims that she does not recall seeing Smith arrive until after Sanchez had been

shot.186

           What is more, the record is also unclear as to where exactly the officers—regardless of

when Smith arrived—spoke with Celia. Rivera reported that they were talking to Celia in her

driveway while she leaned against a vehicle there.187 Rivera also reported that Celia only walked



           182
         Id., Ex. 33 (Smith Admin. Statement to IA) at 6; Ex. 61 (Rivera Suppl. Report) at 2; Ex. 65
(Gomez Suppl. Report) at 2.
           183
                 Id., Ex. 33 (Smith Admin. Statement to IA) at 3; Ex. 64 (Smith Depo.) at 100:12–23.
           184
                 Ex. 64 (Smith Depo.) at 100:12–23.
           185
                 Ex. 61 (Rivera Suppl. Report) at 2.
           186
                 Id., Ex. 35 (Celia Sanchez Depo.) at 68:1–12.
           187
                 Id., Ex. 61 (Rivera Suppl. Report) at 2.


                                                            -69-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 70 of 108




inside the house again after the officers had purportedly seen Sanchez walking out the door

“brandishing a black object in his hands.”188 In contrast, Smith first reported that they talked to

Celia “standing directly in front of the main door to the residence”.189 But in her interview with

Internal Affairs almost a year later, Smith said that they were talking to Celia “in the front

yard”.190 On the other hand, Gomez reported that they talked to Celia in the porch area, about 10

to 12 feet from the front door, and that Celia would go and close the door each time Sanchez

opened the door, remaining behind it, to taunt and threaten the officers.191

       To make matters worse, the record indisputably shows that after the shooting, Smith,

Rivera, and Gomez were allowed to talk to each other and were not separated after the

incident.192 Thus, in viewing the evidence in the light most favorable to Plaintiffs, a reasonable

jury could infer from all these facts viewed together that the officers’ significantly different

versions of the facts suggest collusion. Therefore, in resolving all factual disputes in favor of

Plaintiffs, the second Graham factor also weighs against Rivera and Gomez.

       And as to the third factor, in drawing all inferences in favor of Plaintiffs, the record does

not indicate that Sanchez was ever resisting arrest or failing to comply with the officers’ verbal

commands. If anything, the record shows that the officers never intended to arrest Sanchez and




       188
             Id.
       189
             Id., Ex. 66 (Smith Witness Statement) (April 30, 2015) at 1.
       190
             Id., Ex. 33 (Smith Admin. Statement to IA) (June 1, 2016) at 3.
       191
             Id., Ex. 65 (Gomez Suppl. Report) at 1–2.
       192
             PUF ¶ 188.



                                                    -70-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 71 of 108




even suggests that they may have used force (tasing and shooting) without any previous verbal

warnings.193 Hence, the third factor also weighs against Rivera and Gomez.

        In sum, resolving all factual disputes in favor of Plaintiffs, a reasonable jury could

conclude that the force used by Rivera and Gomez was excessive and objectively unreasonable.

Moreover, from all these facts, a reasonable jury could further infer that the outcome may have

been different had there been a CIT team to deal with the situation differently. Therefore, a

reasonable jury could determine that the shooting death of Sanchez is part of a pattern of

constitutional violations which are relevant to this case.

                       (4) David Gandara.

        In Gandara’s case, the record shows that on May 21, 2015, Officers Castañon and Peña

received a call of a suicidal subject with a gun to his head.194 The comments on the call advised

that the subject had a rifle or shotgun to his own head.195 Upon arriving at the scene, the officers

came up to an alley with their M4 rifles and found David Gandara urinating.196 The officers

pointed their rifles at Gandara, who was about 10-15 yards from them, as he urinated on the wall

of a daycare in the location.197 At that point, the officers could see that Gandara had no weapons




        193
            Once again, Rivera and Gomez offered different accounts that appear to contradict each other.
For example, Rivera purportedly did give verbal commands to Sanchez to “put the weapon down” but did
not recall any other officer giving any verbal commands. Pls.’ Ex. 34 (Rivera Admin. Statement to IA) at
2. Similarly, Gomez reported that he (not Rivera) was the one who gave the verbal commands and does
not recall any other officer giving any commands. Id., Ex. 65 (Gomez Admin. Statement to IA) at 20.
        194
              PUF ¶ 239.
        195
              Pls.’ Ex. 39 (Peña Suppl. Report) at 1; Ex. 40 (Castañon Suppl. Report) at 1.
        196
              PUF ¶ 241.
        197
              Id. ¶ 242.



                                                     -71-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 72 of 108




within his immediate reach.198 They then gave Gandara verbal commands to show them his

hands, but he ignored them and continued urinating.199

        After he finished urinating, Gandara then started walking towards the officers and put his

right hand behind his back at waist level.200 Neither Castañon nor Peña lowered their weapons;

rather, they continue to yell at Gandara to stop while he walked toward his pick-up truck.201 At

this point, other officers had arrived, including Orozco, and surprised Gandara, who started

walking and pacing in circles.202 The officers continued giving Gandara verbal commands to

stop, show them their hands, and get on the ground, but he kept ignoring their commands and

headed towards the back of his pick-up truck.203

        Orozco, who was initially behind Castañon and Peña, started slowly approaching

Gandara and drew out his taser.204 Castañon then asked the other officers if anyone had a

beanbag launcher, to which Orozco replied “no” but that he had his taser.205 As Orozco

continued to approach him, Gandara was now reaching into the bed of his pick-up truck and

grabbed what the officers believed to be a long black gun case like the ones issued to them at the




        198
              Id. ¶ 243.
        199
              Pls.’ Ex. 39 (Peña Suppl. Report) at 2; Ex. 40 (Castañon Suppl. Report) at 2.
        200
              Id., Ex. 39 (Peña Suppl. Report) at 2; Ex. 40 (Castañon Suppl. Report) at 2.
        201
              PUF ¶ 246.
        202
              Id. ¶¶ 247–48.
        203
          Pls.’ Ex. 39 (Peña Suppl. Report) at 2; Ex. 40 (Castañon Suppl. Report) at 3; Ex. 41 (Orozco
Suppl. Report) at 1.
        204
              Id., Ex. 41 (Orozco Suppl. Report) at 1.
        205
              Id.



                                                         -72-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 73 of 108




EPPD academy.206 Castañon told Gandara “don’t do it, don’t do it, I’m going to shoot”.207 But

Gandara pulled the case open and reached inside it.208 Castañon and Peña fired their weapons at

Gandara, who later died as a result of the gunshots.209

        After reviewing the evidence in the light most favorable to Plaintiffs, the Court is of the

view that no reasonable jury could conclude that the force used by Castañon and Peña was

objectively unreasonable under Graham.

        As to the first factor, it is true that the officers were merely responding to a suicide in

progress, and as mentioned above, committing suicide is not a criminal offense in Texas. See

Cook Children’s Med. Ctr., 607 S.W.3d at 64 (“It is not and has not been a violation of law in

Texas for a person to take his or her own life.”) (citations omitted). Hence, the first factor

weighs against Castañon and Peña.210

        As to the second factor, however, even when viewing the evidence in the light most

favorable to Plaintiffs, the record indicates that a reasonable officer at the scene would have

believed that Gandara posed an immediate threat to the safety of the officers and others in the

area. While the officers continued to aim their M4 rifles at Gandara despite observing that he

had no rifle or shotgun—the type of weapon reported by dispatch—within his immediate reach,


        206
          Id., Ex. 39 (Peña Suppl. Report) at 2; Ex. 40 (Castañon Suppl. Report) at 3; Ex. 41 (Orozco
Suppl. Report) at 1.
        207
          Id., Ex. 39 (Peña Suppl. Report) at 2; Ex. 40 (Castañon Suppl. Report) at 3; Ex. 41 (Orozco
Suppl. Report) at 1.
        208
          Id., Ex. 39 (Peña Suppl. Report) at 2; Ex. 40 (Castañon Suppl. Report) at 3; Ex. 41 (Orozco
Suppl. Report) at 1.
        209
              PUF ¶¶ 251–52.
        210
           Further, nothing from the record suggests that the officers were responding to a suspected
offender “display[ing] a firearm or other deadly weapon in a public place in a manner calculated to
alarm.” Tex. Penal Code § 42.01(a)(8) (“Disorderly Conduct”). Nor does the record suggest that a
reasonable police officer would have believed Gandara to be doing the same.


                                                  -73-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 74 of 108




Gandara also began walking towards the officers and his pick-up truck with his hand behind his

back. A reasonable officer at the scene, having heard on dispatch that Gandara had a rifle or

shotgun in his possession, could have believed Gandara had some kind of firearm and that he

was trying to grab it. Despite these observations, the officers still did not fire and continued to

give Gandara verbal commands to stop and show them his hands. Nonetheless, Gandara ignored

their commands and grabbed the long black gun case in the bed of his pick-up truck. Needless to

say, a reasonable officer at the scene, after hearing on dispatch that Gandara had a rifle or

shotgun aimed to his head, upon seeing the long gun case would have also believed he posed an

immediate threat to safety of those in the area. Indeed, no reasonable juror could draw from

these facts that “it was clear to the officers that Gandara did not have a weapon”211 as Plaintiffs

contend. As such, the second factor weighs in favor of the officers.

        And as to the third factor, the record indisputably shows that Gandara never complied

with any of the officers’ verbal commands. To be sure, the officers were not at the scene to

arrest Gandara for committing a crime and he was not technically resisting arrest. Yet, no

reasonable jury could conclude from these facts that the third Graham factor weighs against the

officers, especially when considering that a reasonable officer could have believed Gandara

posed an immediate threat after considering the dispatch, his erratic behavior, and his repeated

failure to comply with their commands. Therefore, in balancing the Graham factors, the record

indicates that the officers’ use of force on Gandara was objectively reasonable.




        211
           See Pls.’ Resp. in Opp’n at 15 n.11 (urging the Court to rule differently than Judge Martinez in
Sanchez, in which he concluded that Gandara’s case did not raise a fact issue because no reasonable juror
could conclude that the officers’ actions in that case were unconstitutional).


                                                   -74-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 75 of 108




        In sum, since the record shows that the forced used by Castañon and Peña was

objectively reasonable under Graham (hence, not excessive), then Gandara’s case cannot be part

of Plaintiffs’ alleged pattern of constitutional violations as relevant to this case.

                       (5) Francisco Ramirez.

        In Francisco Ramirez’s212 case, the record shows that on November 5, 2016, at 1:28 p.m.,

the EPPD received a call from Vanessa Duarte requesting that someone conduct a check-in on

her ex-husband, Francisco Ramirez, who had left her home and gone to his mother’s home at 152

S. Glenwood Ave.213 Duarte reported that Francisco Ramirez had been talking about suicide but

did not make any mention of a weapon.214 Officer Fonseca responded to the call.215 Upon his

arrival to the home address, Fonseca went directly to the backyard where he found Francisco

Ramirez sitting on the back bumper of a parked van.216 Fonseca stood next to a dumpster that

was next to the van, about 7 to 9 feet away from Francisco Ramirez.217 Fonseca saw Francisco

Ramirez holding a boxcutter with a blue handle to his neck.218 Fonseca then drew out his gun

and began pointing it at Francisco Ramirez.219




        212
            The Court shall refer to Francisco Ramirez by his full name to differentiate between the events
in his case and those from Daniel Ramirez’s.
        213
              PUF ¶ 259.
        214
              Id. ¶ 260–61.
        215
              Id. ¶ 263.
        216
              Id. ¶¶ 264–65.
        217
              Id. ¶ 266; Pls.’ Ex. 81 (Fonseca Suppl. Report) at 2.
        218
              Pls.’ Ex. 81 (Fonseca Suppl. Report) at 2.
        219
              PUF ¶ 267.



                                                      -75-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 76 of 108




        As in the Sanchez case, the Court pauses here to note that there are vastly different

accounts about what transpired here. Specifically, Fonseca’s account of the facts significantly

differs from those of Francisco Ramirez’s family members who witnessed part of the incident.

As such, the Court is of the view that the record raises multiple material fact disputes that make

its review of the record uniquely difficult in determining whether the record establishes a pattern

of excessive use of force against the mentally disturbed.220 Nonetheless, the Court proceeds with

its analysis by resolving all factual disputes in Plaintiffs’ favor solely for purposes of their

Monell claim at summary judgment.

        In construing the evidence in the light most favorable to Plaintiffs, the evidence shows

that Francisco Ramirez’s brother, Javier, walked outside after his mother told him that the police

were in the front.221 Javier saw Fonseca pointing the gun at Francisco Ramirez and yelled at

Fonseca that Francisco Ramirez was not all there and for him not to shoot.222 Francisco Ramirez

allegedly told Fonseca to leave him alone because he was tired.223 But in contrast, Fonseca

claims that Francisco Ramirez moved “the knife in an upward and downward motion” and that

he yelled “[y]ou better call more [p]olice [o]fficers, I’m going to kill you”, to which Fonseca




        220
            The Court further notes that the Honorable Kathleen Cardone stayed Francisco Ramirez’s §
1983 case against Fonseca and the City of El Paso nearly a year ago pending the state criminal jury trial
against Francisco Ramirez for his alleged conduct relevant to this incident. See Ramirez v. Fonseca et al.,
3:18-cv-00033-KC, Order, ECF No. 66 (W.D. Tex. April 16, 2020). To date, the state criminal jury trial
is currently set for August 23, 2021. See Ramirez v. Fonseca et al., 3:18-cv-00033-KC, Fifth Joint Status
Report, ECF No. 71 (W.D. Tex. June 28, 2021).
        221
              Pls.’ Ex. 80 (Javier Romero Suppl. Report) at 2.
        222
              Id.
        223
              Pls.’ Ex. 80 (Javier Romero Suppl. Report) at 2.


                                                     -76-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 77 of 108




replied by warning him to drop his knife.224 According to Fonseca, Francisco Ramirez ignored

his commands and lunged at him while reaching behind his back with his left hand.225

       Ultimately, Fonseca fired his firearm at Francisco Ramirez.226 Francisco Ramirez then

moved towards the side of the van while Fonseca walked towards the back of it.227 When

Francisco Ramirez got close to the front of the van, Fonseca fired his firearm again.228 Francisco

Ramirez fell to the ground by a tree near the front passenger side of the van.229 Fonseca had shot

him below his right eye, and the bullet traveled through his mouth and exited on the right side of

his neck where it then re-entered his right shoulder.230

       After resolving all factual disputes in favor of Plaintiffs and viewing the evidence in the

light most favorable to them, the Court is of the view that a reasonable jury could conclude that

Fonseca’s use of force was objectively unreasonable under Graham.

       As to the first factor, it is undisputed that Fonseca was merely responding to a suicide in

progress, and as mentioned above, committing suicide is not a criminal offense in Texas. See

Cook Children’s Med. Ctr., 607 S.W.3d at 64 (“It is not and has not been a violation of law in




       224
             Id., Ex. 81 (Fonseca Suppl. Report) at 2.
       225
             Id.
       226
             PUF ¶ 273.
       227
             Pls.’ Ex. 80 (Javier Romero Suppl. Report) at 2.
       228
           Id. Notably, Fonseca’s account is significantly different because he reported that he
remembered firing three times while advancing towards the back of the van. He further claims to have
been between the van and the dumpster by the time he finished firing and saw Francisco Ramirez laying
on the ground. Id., Ex. 81 (Fonseca Suppl. Report) at 2.
       229
             PUF ¶ 276.
       230
             Id. ¶¶ 282–83.


                                                     -77-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 78 of 108




Texas for a person to take his or her own life.”) (citations omitted). Hence, the first factor

weighs against Fonseca.

        As to the second factor, as in the Sanchez case, the record contains multiple disputes of

fact that make it uniquely difficult to determine whether Francisco Ramirez posed an immediate

threat to Fonseca or others. The witnesses’ vastly different accounts about what transpired

complicates the Court’s Graham analysis because the Court is precluded from weighing the

evidence and determining the credibility of these accounts for summary judgment purposes. See

Deville, 567 F.3d at 164. Simply put, the Court is unable to readily determine which facts it

should impute on the officers’ awareness for it to analyze such facts “from the perspective of a

reasonable officer on the scene, rather than with the 20/20 vision of hindsight.” Graham, 490

U.S. at 396.

        For instance, one of the most salient factual disputes between the parties is Francisco

Ramirez’s behavior and statements to Fonseca. As noted above, while Javier claims that his

brother was holding the boxcutter to his neck and told Fonseca to leave him alone, Fonseca

claims that he actually threatened him and later lunged at him after ignoring Fonseca’s verbal

commands to drop the weapon.

        Another salient factual dispute is where and when Fonseca fired his firearm at Francisco

Ramirez. Fonseca claims he fired his weapon behind the dumpster three times and advanced

towards the back of the van, finding Francisco Ramirez laying on the ground. But Javier claims

that Fonseca actually fired his firearm behind the dumpster and then again after he was behind

the van. In fact, the record contains some ballistic evidence, such as the location of the bullets

Fonseca fired, from which a reasonable jury could side with Plaintiffs’ version of the facts.231


        231
           PUF ¶¶ 284, 286 (noting that “[t]he second bullet was found in a tree branch parallel to the
south property fence and the third was found in an arch of the neighboring house” and that Detective


                                                   -78-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 79 of 108




        And finally, another factual dispute in the record is what happened after Fonseca shot

Francisco Ramirez and how his family responded to the event. Fonseca, for instance, claims that

he holstered his handgun and that the family members started threatening him and repeatedly

telling him they were going to “fuck him up”.232 An EPPD sergeant who later arrived at the

scene similarly stated that he saw certain family members cussing at Fonseca and at other

officers, but he did not mention any threats.233 In contrast, Javier and another family member

stated that they were angrily yelling at Fonseca asking why he shot Francisco Ramirez so many

times, while Fonseca was backing away with his gun still unholstered and aimed at them.234 And

to complicate matters further, a family acquaintance who walked into the scene after hearing the

gunshots similarly stated that the family members were asking Fonseca why he shot Francisco

Ramirez in the torso and not the legs, and that Fonseca was walking backwards with his gun

unholstered but aimed towards the ground.235 Thus, in viewing the evidence in the light most

favorable to Plaintiffs, a reasonable jury could side with Plaintiffs’ versions of the facts.

Therefore, in resolving all factual disputes in favor of Plaintiffs, the second Graham factor also

weighs against Fonseca.

        And as to the third factor, in drawing all inferences in favor of Plaintiffs, the record does

not indicate that Francisco Ramirez was ever resisting arrest. Indeed, the record shows that

Fonseca never intended to arrest Francisco Ramirez because he was responding to a suicide call,



Aman’s report reveals that “it appears [that only] two bullets were shot while the officer was parallel to
the fence.”).
        232
              Pls.’ Resp in Opp’n, Ex. 81 (Fonseca Suppl. Report) at 3.
        233
              Id., Ex. 83 (Borges Suppl. Report) at 1.
        234
              Id., Ex. 80 (Javier Romero Suppl. Report) at 1; id. Ex. 84 (Gilbert Romero Suppl. Report) at 1.
        235
              Id., Ex. 85 (Sagastume Suppl. Report) at 1.


                                                         -79-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 80 of 108




not an ongoing offense. At best, the record suggests that Francisco Ramirez failed to comply

with Fonseca’s verbal commands to drop the boxcutter he was holding against his own neck.

But even then, the record also shows that rather than de-escalate the situation, Fonseca responded

to the slightest amount of resistance with deadly force. Hence, the third factor also weighs

against Fonseca.

        In sum, resolving all factual disputes in favor of Plaintiffs, a reasonable jury could

conclude that the force used by Fonseca was excessive and objectively unreasonable. Moreover,

from all these facts, a reasonable jury could further infer that the outcome may have been

different had there been a CIT team to deal with the situation differently. Therefore, a

reasonable jury could determine that the shooting of Fonseca is part of a pattern of constitutional

violations as relevant to this case.

        Considering all of the above, should Plaintiffs succeed in proving that the matters of

Saenz, Sanchez, and Francisco Ramirez are instances of unconstitutional excessive use of force,

Plaintiffs will have presented substantial evidence that the EPPD relied too frequently on tasers

and handguns when responding to mental health crises. A reasonable jury could conclude that

EPPD officers chose to use force because a CIT response was not an option.

        Further, the record suggests that Chief Allen may have been able to recognize this pattern

after the deaths of Saenz and Sanchez. Even before the time of those deaths, he was already well

aware of concerns the community had regarding EPPD responses to mental illness, as well as

other cities’ implementation of CIT teams. Accordingly, a reasonable jury could determine that

these two deaths should have put Chief Allen on notice that a change was necessary, such that he

was deliberately indifferent to the risk of constitutional violations by the time of Ramirez’s

death. Additionally, the subsequent shooting of Francisco Ramirez supports the conclusion that




                                                -80-
      Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 81 of 108




not only was Chief Allen deliberately indifferent at the time of Ramirez’s death, but that he

continued to be deliberately indifferent thereafter.

       Accordingly, the Court finds that a reasonable jury could determine that (1) the City

chose not to implement a CIT program; (2) a CIT program may have prevented the

unconstitutional use of force against Ramirez; and (3) Chief Allen supported this decision while

deliberately indifferent to the risk that EPPD officers would use excessive force against

individuals suffering from a mental health crisis. Therefore, the Court concludes that Plaintiffs

have satisfied the Monell requirements to survive summary judgment on their claim that the City

failed to implement policies and procedures that could have reduced the risk of excessive force

when its police officers encounter people with mental health issues.

   4. The City’s Failure to Train EPPD Officers to Deal with People Suffering from
      Mental Health Crises.

       Plaintiffs next claim that the City failed to train EPPD officers on how to respond to

situations involving people suffering from mental health crises. They argue that Escajeda’s

actions at the incident and his testimony about “being clueless” that an individual who is

attempting to commit suicide is in fact suffering from a mental health issue, as well as being

unable to remember anything of substance about any mental health training, demonstrate that

City’s failure to train EPPD officers. Pls.’ Resp. in Opp’n at 30–32. Plaintiffs also appear to

generally contend that EPPD officers receive little, if any, relevant training on handling persons

suffering from mental health crises based on “[a] review of training records of the officers

involved in the Sanchez tasing and shooting”—Officers Gomez and Rivera. Id. at 32–33.

       In response, the City generally contends that EPPD officers do receive training helping

them recognize situations involving mental health crises and develop the communications skills

necessary to respond to them. The City further contends that in fact, the EPPD’s training in



                                                -81-
      Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 82 of 108




general, and specifically in terms of mental health training, exceeds the training hours required

by the Texas Commission on Law Enforcement (TCOLE) and has never been found to be

deficient. Mot. at 7–9.

       The standard for establishing liability for failure to train is the same standard for

establishing municipal liability in general. Valle, 613 F.3d at 544 (citing Roberts v. City of

Shreveport, 397 F.3d 287, 293 (5th Cir. 2005)). “A plaintiff must show that (1) the

municipality’s training policy or procedure was inadequate; (2) the inadequate training policy

was a ‘moving force’ in causing [a] violation of the plaintiff’s rights; and (3) the municipality

was deliberately indifferent in adopting its training policy.” Id. (citing Sanders–Burns v. City of

Plano, 594 F.3d 366, 381 (5th Cir. 2010)). “Moreover, ‘for liability to attach based on an

“inadequate training” claim, a plaintiff must allege with specificity how a particular training

program is defective.’” Goodman v. Harris Cty., 571 F.3d 388, 395 (5th Cir. 2009) (quoting

Roberts, 397 F.3d at 293).

       After due consideration, the Court concludes that a reasonable jury could find that the

City had an inadequate training policy on how EPPD officers can respond to situations involving

mental health crises, that its inadequacies were a moving force behind Ramirez’s death, and that

Chief Allen was deliberately indifferent in implementing an appropriate training policy.

       i. Deficient Training

       After viewing the evidence in the light most favorable to Plaintiffs, the record shows that

a reasonable jury could conclude that the City had an inadequate training policy for EPPD

officers responding to situations involving mental health crises. First, the record indisputably

shows that Escajeda was unable to answer whether he believed Ramirez was suffering from a




                                                -82-
      Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 83 of 108




mental health crisis.236 Notably, Escajeda testified the following when asked about his

perceptions about mental health and relevant training:

       Q: I mean, people don’t try to commit suicide unless they have a mental health
           issue or some mental crisis. Can we agree on that?
       A: No, sir.
       Q: No? So you didn’t think this involved a mental health issue?
       A: I wouldn’t be able to answer that, sir.
       Q: And I’m asking you sort of what you thought as you arrived at the scene with
           the information that you were given. Did you feel that you were arriving to a
           situation that involved a mental health issue?
       A: I felt I was arriving to a suicide subject with a weapon.
       Q: And you didn’t feel that that necessarily involved a mental health issue?
       A: I wouldn’t be able to tell you, sir.
       Q: The training you received at the El Paso Police Department didn’t allow you to
           make that determination?
       A: No, sir.237

       Second, the record also indisputably shows that Escajeda was unable to remember

anything of substance about any mental health training he purportedly received. For example,

despite taking a “Mental Impairment course” seven days before he tased Ramirez, Escajeda

testified that he had mental health training but could not remember anything from the training

other than there was a PowerPoint presentation “with several bullets on mental illness.”238 He

also testified that he did not remember if he had received any “in service” training on how to

recognize if someone is suffering from a mental health crisis and how to interact with such

people.239 He further testified that he (1) took “LEMS” training on mental health issues but did

not remember what issues were covered; (2) could not remember or did not know if he ever



       236
             PUF ¶ 127.
       237
             Id. ¶ 128 (emphasis added).
       238
             Id. ¶ 122.
       239
             Id. ¶ 123.



                                               -83-
      Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 84 of 108




received quarterly training on how to interact with mentally disturbed people; (3) had never

heard of CIT teams; and (4) could not remember if he received any mental health training after

Ramirez’s death.240

       Third, viewing the record in the light most favorable to Plaintiffs, a reasonable jury could

infer from a review of the training records of the officers involved in Sanchez—Officers Gomez

and Rivera—that EPPD officers receive little, if any, relevant training on handling persons

suffering from mental health crises. Specifically, their training records indicate that they

received (1) Crisis Intervention training in 2004 that was not updated until 2018; (2) the Texas-

required refresher on the mandatory 24-hour Mental Health Officer a decade after first taking the

original training; and (3) a one-day course on “Mental Impairment” in April 2010 and February

2015 which, while focused on recognizing the symptoms of post-traumatic stress disorder, did

not seem to satisfy the Texas requirements for the Mental Health Officer refresher training.241

Indeed, Rivera—like Escajeda—also testified at depositions that he could not recall the content

of any of these mental health courses and claimed to have never received training for CIT,

despite such training appearing on his records between 2006 and 2015.242

       And fourth, the record also indisputably shows that, while acknowledging at deposition

the importance of mental health training and “its implications for the job of [EPPD] officers”,

Chief Allen was also unable to describe the required training EPPD officers receive to recognize

when a person is having a mental health issue.243 Yet, Chief Allen also indisputably testified that


       240
             Id. ¶¶ 124–26.
       241
             Id. ¶¶ 225–31.
       242
             Id. ¶ 232.
       243
             Id. ¶ 224; Pls.’ Ex. 19 (Allen June 27, 2018 Depo.) at 82:9–19.



                                                    -84-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 85 of 108




he believes Escajeda acted appropriately and consistent with EPPD training, despite Escajeda

himself conceding that EPPD training did not allow him to determine whether the incident

involved a mental health crisis.244

        To be sure, the City is correct that “when officers have received training required by

Texas law, the plaintiff must show that the legal minimum training was inadequate.” Sanders-

Burns v. City of Plano, 594 F.3d 366, 381-82 (5th Cir. 2010). But while the Fifth Circuit

instructs that courts should “consider compliance with state requirements as a factor counseling

against a ‘failure to train’ finding”, it makes no suggestion that a plaintiff is precluded from still

being able to “establish[] that the City’s training practices are inadequate.” Zarnow v. City of

Wichita Falls, 614 F.3d 161, 171 (5th Cir. 2010).

        Thus, even when assuming the EPPD’s mental health training complied with TCOLE

requirements, for the reasons above, the record shows that a reasonable jury may still find that

such training possibly contained gaps and deficiencies. Moreover, resolving all disputes in

Plaintiffs’ favor, a reasonable jury could further find that, despite compliance with TCOLE,

Escajeda still used excessive force after failing to identify and de-escalate a mental health crisis


        244
              Specifically, Chief Allen testified:

        Q: Based on the information you have been provided, do you feel that [sic] Escajeda
            acted appropriately?
        A: Yes, I do.
        Q: Do you feel that he handled the situation in accordance with policy?
        A: Yes, sir.
        Q: Do you feel that he dealt with the situation consistent with his training that was provided
            by --
        A: Yes, sir.
        Q: -- by the police department?
        A: Yes, sir.

Id. ¶¶ 88, 121, & 469. Indeed, Chief Allen went further, also testifying that “in this case, I feel Officer
Escajeda acted very appropriately and he performed in a professional level that I think is exemplary of
many officers in this department.” Id.



                                                     -85-
      Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 86 of 108




through decision-making that Chief Allen described as “exemplary of many officers” in the

EPPD and consistent with its training.

       ii. Moving Force Causation

       As discussed in its analysis on whether the City’s failure to implement CIT units was the

moving force behind Ramirez’s death, two genuine issues of material fact exist that a jury must

necessarily resolve before being able to resolve the instant issue: (1) whether Escajeda’s tasing

caused Ramirez’s death; and (2) whether Escajeda’s use of force was objectively reasonable

under Graham. Only if a jury resolves these issues in their favor will Plaintiffs be able to

establish the moving force causation element for this Monell claim. Hence, the Court is of the

view that there is a dispute of fact as to whether the City’s alleged failure to train EPPD officers

to respond to situations involving mental health crises was a moving force behind Ramirez’s

tasing and subsequent death.

       In proceeding with its analysis by resolving these factual disputes in favor of Plaintiffs,

the Court is of the opinion that a reasonable jury could conclude that the failure to train EPPD

officers to respond to situations involving mental health crises was a moving force behind

Ramirez’s tasing and death. Particularly, the record shows that (1) Escajeda conceded that the

EPPD training he received did not allow him to determine whether a suicide involved a mental

health crisis; (2) Maria Ramirez requested help from the police to prevent her son’s suicide—

thereby giving notice that the situation involved a mental health crisis; (3) Escajeda saw Ramirez

clench the rope around his neck with both hands at all times and neither saw Ramirez move

toward him in any way nor heard Ramirez say or yell anything; (4) Ramirez never intended to

flee, that he was actively resisting arrest or struggling with the police; and (5) Chief Allen

testified that Escajeda’s actions during the incident with Ramirez were “exemplary” and




                                                -86-
      Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 87 of 108




consistent with EPPD training. A reasonable jury could infer from these facts that had the EPPD

adequately trained Escajeda, he would have recognized that Ramirez suffered from a mental

health crisis for which no use of force was remotely necessary and that he would have conducted

himself differently to save Ramirez’s life instead of violating his constitutional rights.

       Therefore, in resolving all factual disputes in favor of Plaintiffs and viewing the evidence

in the light most favorable to them, the Court concludes that a reasonable jury could determine

that Plaintiffs have established the causal link (“moving force”) between the City’s failure to

train EPPD officers to respond to situations involving mental health crises and Ramirez’s tasing

and subsequent death. Because this “policy” does not facially violate a federal right, the Court

next addresses the City’s degree of culpability or “deliberate indifference” in failing to train

EPPD officers to deal with people suffering from mental health crises.

       iii. Deliberate Indifference

       “Deliberate indifference of this sort is a stringent test, and ‘a showing of simple or even

heightened negligence will not suffice’ to prove municipal culpability.” Piotrowski, 237 F.3d at

579 (quoting Brown, 520 U.S. at 407). Additionally, deliberate indifference requires “a systemic

failure attributable to the [municipality].” Sanchez v. Young Cty., 866 F.3d 274, 280 (5th Cir.

2017). To show deliberate indifference, it must be “obvious that the likely consequences of not

adopting a policy will be a deprivation of constitutional rights.” Rhyne v. Henderson Cty., 973

F.2d 386, 392 (5th Cir. 1992). For example, arming officers with guns but failing to train them

on the constitutional limits of the use of deadly force would amount to deliberate indifference.

Id. In such circumstances, “‘the need for more or different training is obvious . . . [and] the

policymakers of the city can reasonably be said to have been deliberately indifferent to the




                                                -87-
      Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 88 of 108




need.’” Connor v. Travis Cty., 209 F.3d 794, 796–97 (5th Cir. 2000) (quoting City of Canton,

489 U.S. at 390).

       Viewing the record in the light most favorably to Plaintiffs, the record shows that Chief

Allen has been aware of various shortcomings regarding the EPPD’s responses to situations

involving mental health crises, most notably in terms of its officers’ use of force. First, as

mentioned above, Chief Allen was aware of “the perception by certain members of the public

that the [EPPD] was ill-equipped to deal with mental health issues.”245 Second, a reasonable jury

could also conclude, should Plaintiffs prove that this matter and those of Saenz, Sanchez, and

Francisco Ramirez are all instances of unconstitutional excessive use of force, that Chief Allen

failed to improve mental health training despite being aware of several instances of excessive use

of force against people suffering from a mental health crisis. Indeed, despite these incidents,

Chief Allen saw no need to improve mental health training because he (1) believes that

Escajeda’s actions during the incident with Ramirez were “exemplary” and consistent with

EPPD training on mental health246; and (2) placed Gomez as a training instructor at the training

academy a few weeks after he shot and killed Sanchez—sending a powerful message that his

actions were in accordance with his training247.

       And third, during Chief Allen’s tenure, EPPD police officers have used the code “10-7”,

which means “out of service”, to refer to situations that involve a person suffering from a mental

health crisis. Chief Allen specifically testified the following when asked about the subject:

       Q: What does 10-7 mean?
       A: Out of service.

       245
             PUF ¶ 429.
       246
             Id. ¶¶ 88, 121, & 469.
       247
             Id. ¶ 221.



                                                -88-
         Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 89 of 108




         Q: Why - - how is that connected with - -
         A: It’s - - it’s the phraseology we use among ourselves. It’s been in place for a
            number of years, where you say 10-7 it’s just shortened version of indicating
            you had to deal with someone who was having a mental issue and/or the
            situation was nonsensical, didn’t have any relative value. And so you put down
            10-7 out of service. It’s a code that is pretty much used on a log sheet and/or
            maybe a radio communication. But, in writing a document, then it’ll go to the
            formal designation of PCO/EDO and not 10-7 because that’s a term primarily
            understood by police officers.248

As such, a reasonable jury could infer from this “lingo” that EPPD officers derided situations

involving people suffering from mental health crises and that this practice was condoned by Chief

Allen.

         In sum, the Court agrees with Judge Martinez’s pertinent holding in Sanchez that “[i]t

would appear fundamental to even the most causal of observers that these concerns might be best

addressed through proper training.” Sanchez, 2020 WL 1036046, at *37. “When evidence exists

that EPPD officers are inadequately trained, it would seem to fall on . . . Chief [Allen] to

improve training programs.” Id. Thus, “[a] reasonable jury could determine that Chief Allen not

only failed to improve training programs but did so despite the clear risk of constitutional

violations that failing to train poses.” Id.

         Accordingly, a reasonable jury could conclude that the facts indicate that the need for

different training is plainly obvious. See City of Canton, 489 U.S. at 390. Furthermore, a

reasonable jury, viewing the facts in the light most favorable to Plaintiffs, could conclude that

Chief Allen’s failure to train the EPPD was so systemic as to hold the City liable for the

consequential violations of Ramirez’s rights. See Sanchez, 866 F.3d at 280. Therefore, the

Court concludes that Plaintiffs have satisfied the Monell requirements to survive summary




         248
               Pls.’ Ex. 19 (Allen June 27, 2018 Depo.) at 80:13–81:2 (emphasis added).


                                                     -89-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 90 of 108




judgment on their claim that the City failed to train EPPD officers to respond to situations

involving people suffering from mental health crises.

   5. The City’s Failure to Investigate and Discipline Officers for Excessive Use of Force.

       Plaintiffs’ final Monell claim alleges that the City failed to properly investigate and

discipline officers who used excessive force, which they contend established “an unwritten

policy of leniency” that “emboldened officers to engage in the unconstitutional conduct resulting

in the tasing death of Ramirez.” Pls.’ Resp. in Opp’n at 17. In support of their argument,

Plaintiffs offer a number of Chief Allen’s alleged decisions in support of this policy: (1)

protecting and failing to discipline former EPPD Officer Jorge Gonzalez [hereinafter

“Gonzalez”] despite him having a notorious history of misconduct; (2) failing to implement

proper investigative techniques to ensure that the Shooting Review Board (“SRB”) has a

complete record on which to rely when making a determination on whether an officer’s use of

force was excessive; (3) preventing the El Paso District Attorney’s Office from participating in

EPPD investigations of officer-involved shootings; (4) failing to properly use an internal system

to monitor allegations of excessive uses of force; and (5) failing to discipline the EPPD officers

involved in the pattern of cases identified in the prior section of this Order. Id. at 18.

       In response, the City merely contends that “[a]ll instances of alleged misconduct are

investigated” and that “all officers who have deployed their taser are routinely assigned to

Internal Affairs for investigation.” Mot. at 10–11. It further asserts that “[t]here is no evidence

showing that failure to investigate similar scenarios caused . . . Escajeda to act in a manner that

violates the Constitution or that Chief Allen had actual factual knowledge that this reality would

cause illegal actions” by EPPD officers. Id. at 5 (emphasis in original).




                                                 -90-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 91 of 108




        Courts have held that a failure to investigate or discipline can be the basis for Monell

liability. See McGregory v. City of Jackson, 335 F. App’x 446, at 449–450 (5th Cir. 2009)

(considering a claim that the Jackson City Police Department’s failure to investigate and

discipline officers, as well as that it protected officers through a “code of silence,” permitted the

excessive use of force “without fear of repercussions”); Piotrowksi, 237 F.3d at 581 (considering

an instance where the Houston Police Department did not act on a report of officer misconduct).

As it is undisputed that Chief Allen is a policymaker directly overseeing investigations and

discipline, Plaintiffs must also allege: (1) a policy of failing to investigate or discipline, that (2)

was the moving force causation for constitutional violations against Ramirez, and (3) the risk to

which Chief Allen was deliberately indifferent when he adopted the policy.

        i. Policy

        As stated above, Plaintiffs present five grounds in support of their argument that Chief

Allen’s failure to investigate or discipline EPPD officers who engage in the unconstitutional use

of force amounts to a policy sufficient to confer Monell liability in this case. Accordingly, the

Court considers each of these in turn, concluding in the end that Plaintiffs have alleged facts that

could permit a reasonable jury to determine that such a policy existed.

                a. Former EPPD Officer Jorge Gonzalez

        Plaintiffs first argue that Chief Allen’s disciplinary decisions with respect to Gonzalez, a

former EPPD officer with a notorious history of misconduct across nine years, establishes that

“the EPPD maintained a culture of leniency wherein officers engaging in excessive force would

be protected by leadership.” Pls.’ Resp. in Opp’n at 19. These disciplinary decisions include

either imposing no disciplinary review or minor suspensions which did not match the gravity of




                                                  -91-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 92 of 108




Gonzalez’s thirty-five documented incidences of misconduct over his ten-year career in the

EPPD, which generated an internal affairs file on him spanning more than 14,000 pages.249

        After reviewing the record in the light most favorable to Plaintiffs, the Court agrees that

Gonzalez has a colorful record of alleged misconduct involving excessive use of force.250

Additionally, the Court is mindful that Plaintiffs have not provided evidence of how many

complaints would be considered “typical” for an EPPD officer, a number that should ideally be

“zero.” Simultaneously, the Court presumes that it is uncommon for an off-duty EPPD officer to

have multiple excessive force complaints. As Plaintiffs represent, “Gonzalez was the first officer

indicted in an off-duty officer involved shooting in El Paso in almost 30 years.”251 This status

distinguishes Gonzalez from other officers, providing possible insight into Chief Allen’s

response to high-profile instances involving the alleged excessive use of force.

        That said, the Court agrees that not every instance involving Gonzalez’s alleged

misconduct may be relevant in the context of this case. For example, possible misconduct

involving intraoffice antisocial behavior may not be probative as to how Chief Allen considers

misconduct involving excessive force.252 As such, for purposes of summary judgment, the Court

considers the facts of, and Chief Allen’s response to, the following instances to be particularly

relevant: (1) the March 1, 2008 incident tasing of Joseph Sanchez; (2) the April 1, 2010 shooting

of Andres Cortez; (3) the March 3, 2011 shooting at a motorist on the University of Texas El


        249
              PUF ¶¶ 333–35.
        250
            See Pls.’ Ex. 26 (Chart of Gonzalez’s Disciplinary History) (demonstrative aid purporting to
list every allegation and outcome in Gonzalez’s career in the EPPD), see also id., Ex. 94 (Gonzalez’s
Internal Affairs Records).
        251
              PUF ¶ 332.
        252
              See generally Pls.’ Ex. 26 (Chart of Gonzalez’s Disciplinary History).



                                                     -92-
      Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 93 of 108




Paso [hereinafter “UTEP”] campus; and (4) the January 21, 2012 brandishing of a firearm at

Johnny Reyes.

                      (1) Joseph Sanchez.

       On March 1, 2008, Gonzalez tased Joseph Sanchez, who ran away from the scene after

protesting the handcuffing of his girlfriend during a traffic stop.253 Sanchez was driving home

and followed by his girlfriend and a friend at around 2:00 a.m., until they were stopped by

Officers Roberto Looney and Gonzalez.254 After searching his car and writing him a ticket,

Looney let Sanchez go back home, which was about three to four blocks away, but Gonzalez

stayed with the other vehicle.255

       Sanchez dropped off his car at home, walked back to the scene, and saw Gonzalez asking

his girlfriend to call someone to pick her up. Sanchez yelled that his mom could come and give

her a ride home if she needed one. But Gonzalez suddenly changed his tone with Sanchez’s

girlfriend and got his handcuffs to put them on her. Sanchez yelled that arresting her was not

right, for which Gonzalez then told Sanchez to get out of there. After Sanchez said “that [was]

messed up”, Gonzalez began walking towards him. Sanchez began running home but slipped

and fell in a nearby alley. When he stood up, Gonzalez ordered him to stop, which Sanchez

did.256 But then Gonzalez tased Sanchez and then tackled him to the ground, handcuffed him,

and kicked him on the side.257



       253
             PUF ¶ 350.
       254
             Pls.’ Ex. 94 (Joseph Sanchez Admin. Statement to IA) at Bates No. 25132.
       255
             Id.
       256
             Id. at Bates Nos. 25132–33.
       257
             Id. at Bates No. 25194.


                                                   -93-
      Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 94 of 108




       After Sanchez submitted a formal complaint, Gonzalez told Internal Affairs investigators

that he tased Sanchez because he was fleeing arrest for interference with public duties and, at one

point, pushed Gonzalez with both hands and took a fighting stance.258 Yet, Looney told

investigators that he never saw Sanchez “square off” or take a fighting stance towards Gonzalez,

and that from his viewpoint, he would have seen it had it happened.259 He further told

investigators that the affidavit purporting to contain his narrative was inaccurate and that it was

both written and signed by Gonzalez, not him.260 Moreover, an EPPD sergeant also noted that a

supervisory taser use report under his name documented that Gonzalez’s taser discharge was

accidental after “falling backward after being pushed by . . . Sanchez.” The sergeant told

investigators that Gonzalez had typed the narrative for that taser use report, not him.261

       Despite those findings, the EPPD nevertheless concluded that Gonzalez had acted within

policy when he used his taser against Sanchez, exonerating him from those allegations and

finding all other allegations as “unfounded” or “not sustained”.262

                      (2) Andres Cortez.

       On April 1, 2010, while off-duty, Gonzalez shot Andres Cortez after a traffic incident,

paralyzing him from the neck down.263 While Gonzalez was in his personal car, traveling with

his girlfriend—another EPPD officer—and stopped at a red light, Cortez rear-ended Gonzalez’s




       258
             Id. at Bates No. 25133.
       259
             Id. at Bates Nos. 25194–95.
       260
             Id. at Bates No. 25195.
       261
             Id. at Bates Nos. 25195, 25201.
       262
             Id. at Bates No. 25175.
       263
             PUF ¶ 368.


                                                -94-
      Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 95 of 108




vehicle.264 Gonzalez and his girlfriend exited their vehicle and approached Cortez. Shortly

thereafter, Cortez accelerated his vehicle, in what Gonzalez and independent witnesses described

at his girlfriend’s general direction. In response, Gonzalez used his personal firearm.265

Witnesses could not confirm that Gonzalez had identified himself as an EPPD officer before

using deadly force.266

       After investigating, the SRB concluded that Gonzalez had acted within policy when he

used force to prevent Cortez from driving into Gonzalez.267 Conversely, an El Paso grand jury

considered the same event and entered a two-count indictment for aggravated assault with a

deadly weapon.268 Shortly after the indictment, Chief Allen made public comments that he

wanted to “reassure the department, the personnel and the officers on the street, that we will

stand behind them regardless of the circumstances, of the findings of a grand jury.”269

                      (3) Shooting at a Motorist.

       On March 3, 2011, Gonzalez shot at a motorist on the UTEP campus despite being

unable to see inside the motorist’s vehicle.270 Plaintiffs have not provided evidence of the events

leading up to the shooting, though Gonzalez’s statement to SRB investigators suggests that he




       264
             Id. ¶¶ 369–70.
       265
             Id. ¶¶ 371–72.
       266
             Pls.’ Ex. 94 (EPPD SRB Report, June 28, 2010) at Bates No. 31358.
       267
             PUF ¶ 376.
       268
             Id. ¶ 386.
       269
             Id. ¶ 409.
       270
             Id. ¶¶ 379–80.



                                                    -95-
       Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 96 of 108




had responded to an alert involving reckless driving or an altercation.271 At some point,

Gonzalez approached the motorist’s vehicle from behind on foot.272

        Standing just seven or eight feet to the rear, Gonzalez drew his service firearm and shot at

the driver’s side of the vehicle. Gonzalez said he was “aiming at the driver” despite not being

able to see into the vehicle and ascertain a threat.273 Additionally, Gonzalez stated that he did

not believe the motorist “was going to use a weapon, other than the vehicle, to harm [him]” and

that Gonzalez was concerned that the motorist would “drive forward away from [him].”274 After

an investigation, Chief Allen accepted the SRB’s recommendation that Gonzalez had acted

outside of policy.275 While Gonzalez received a forty-hour suspension, Chief Allen later reduced

it to twenty-eight hours, all of which Gonzalez was able to satisfy by forfeiting vacation time.276

                       (4) Johnny Reyes.

        On August 4, 2013, while off-duty, Gonzalez brandished a firearm and pointed a gun

“point blank” in Johnny Reyes’s face after the two narrowly missed a vehicular collision.277

Gonzalez followed Reyes into a Walmart parking lot after the near miss. Reyes admitted that he

brandished a knife in self-defense, though claimed that he dropped it once Gonzalez “pulled out




        271
            Pls.’ Ex. 94 (EPPD SRB Report, May 26, 2011) at Bates No. 32329 (“I didn't know if she was
a victim or a subject at that time but her actions of yelling that the subject was crazy and drunk led me to
believe that she was more of a victim th[a]n a threat.”).
        272
              Id. at Bates No. 32328.
        273
              Id. at Bates No. 32328.
        274
              Id. at Bates No. 32329.
        275
              PUF ¶ 381.
        276
              Id. ¶¶ 383, 385–86.
        277
              Id. ¶ 394.


                                                    -96-
      Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 97 of 108




his gun and said ‘El Paso Police.’”278 Conversely, Gonzalez told investigators that he was

standing at least ten feet away from Reyes, who he described as a noncompliant aggressor who

refused to drop the knife as he walked towards him.279 Subsequently, Chief Allen agreed to

suspend any investigation or determination until “twenty business days following the disposition

of the [Andres Cortez] criminal case.”280

       In sum, when considered in the light most favorable to Plaintiffs, the evidence presents an

EPPD officer who is quick to resort to an excessive level of force. Be it in an act of off-duty

road rage, or when responding to a reported crime, Gonzalez does not appear to think twice

before using a weapon to “de-escalate” a situation. Additionally, Chief Allen allowed Gonzalez

to continue to serve with the EPPD after each of these events. Chief Allen did so despite

overwhelming evidence that Gonzalez was not deterred from using his firearm on more than one

occasion. Furthermore, Chief Allen publicly supported Gonzalez after the indictment on the

shooting of Cortez. Accordingly, a reasonable jury could conclude that Chief Allen set the

expectation that an EPPD officer could repeatedly resort to excessive levels of force without fear

of serious repercussion.

       In response, the City merely contends that Plaintiffs cannot establish their claim that

“Chief Allen’s lack of discipline in excessive force cases creating an ‘environment devoid of

caution’ that emboldened officers to engage in the unconstitutional conduct resulting in the

tasing death of Ramirez” because they cannot show that Ramirez died from tasing—essentially

renewing their causation argument. City’s Reply at 8. But as the Court has repeatedly stated, the



       278
             Pls.’ Ex. 94 (Reyes Admin. Statement to IA) at 1–2.
       279
             Id., Ex. 94 (Gonzalez Admin. Statement to IA) at 4.
       280
             Id., Ex. 94 (Tolling Agreement, Jan. 15, 2014).


                                                    -97-
      Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 98 of 108




record contains genuine material disputes of fact as to causation, and at the summary judgment

stage, the Court must resolve such factual disputes in Plaintiffs’ favor.

       Therefore, the Court concludes that a reasonable jury could conclude that these incidents

involving Gonzalez support Plaintiffs’ claim that Chief Allen has a history of unwarranted

leniency for EPPD officers using excessive force. Considering the evidence in the light most

favorable to Plaintiffs, such a conclusion could support a jury determination that Chief Allen

failed to investigate or discipline EPPD officers accused of using excessive force.

                  b. Failing to Implement Proper Investigative Techniques

       Next, Plaintiffs argue that “the manner in which [the] EPPD investigates officer-involved

shootings further serves to insulate officers from discipline” creating an environment where

“officers feel[ ] free to engage in excessive force without punishment.” Pls.’ Resp. in Opp’n at

22. This policy results from investigations Plaintiffs characterize as “far below recognized

standards.” Id. Specifically, the EPPD: (1) does not separate EPPD officers to prevent them

from communicating during the investigation; (2) investigates all shootings as assaults on the

EPPD officer, thereby “identifying the shooting officer as the victim and the deceased or person

shot as the suspect”; and (3) fails to consider the testimonies of non-officer witnesses who

contradict the EPPD officers’ versions of events. Id. at 22–23. Supporting these conclusions,

Plaintiffs’ expert witness Ken Katsaris reviewed a sampling of the investigation files of the

Saenz, Gomez, Sanchez, Gandara and Francisco Ramirez cases. From his review, he opines that

the police department has a pattern of failing to investigate the incidences within accepted and

recognized police procedures.281




       281
             Pls.’ Ex. 23 (Sworn Statement of Ken Katsaris) ¶ 29.



                                                   -98-
      Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 99 of 108




       First, it is undisputed that after Erik Salas-Sanchez’s death, the EPPD did not separate

Officers Gomez and Rivera, counter to what Katsaris notes is “a recognized standard

nationwide” in officer-involved shootings to avoid impartiality in the determination of each

officer’s role and view at the scene.282 According to Mr. Katsaris, his review also indicates that

the EPPD only provides the testimony of officer witnesses in its presentation to the SRB,

narrowing “the focus of the board members in a way that can and has resulted in findings based

upon limited evidence and hence the high potential for bias, misleading and false assessment.”283

When considered in the light most favorable to Plaintiffs, a reasonable jury could conclude that

the EPPD departed from a standard practice and compromised excessive force investigations.

       Second, viewing the evidence in the light most favorable to Plaintiffs, a reasonable jury

could conclude that the EPPD regularly and consistently investigates officer-involved shootings

as assaults on the police officers who used force, which as Mr. Katsaris suggests occurred in the

Sanchez’s case, “would impact the implementation of the standard protocols and investigative

inquiry/evidence evaluation for officer involved shootings.”284 Accordingly, the EPPD’s

investigation would have been focused on building cases against those people on whom the

officers used forced rather than investigating the circumstances leading to the officers’ decision

to use force. For example, Mr. Katsaris notes that the EPPD (1) did not investigate a cell phone

found next to Sanchez’s body, (2) failed to memorialize in writing a conducted blood splatter

analysis that might have indicated that Sanchez was shot in the back, and (3) submitted a false

report to the Texas Attorney General’s office claiming that Sanchez was instead shot in the


       282
             PUF ¶¶ 188, 310–11.
       283
             Pls.’ Ex. 23 (Sworn Statement of Ken Katsaris) ¶ 32.
       284
             Id. ¶ 11.



                                                   -99-
      Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 100 of 108




chest.285 Considering that this evidence did not make it to the SRB, Mr. Katsaris concluded that

“the entirety of the investigative efforts appear to be conducted in a manner consistent with a

finding favorable to Officer Gomez but [which] are inconsistent with proper protocols in an

officer involved shooting.”286 Once again, when viewing the facts in the light most favorable to

Plaintiffs, a reasonable jury could conclude that this investigative approach prevented the EPPD

from conducting proper and unbiased investigations of its officers’ use of force.

       And third, Plaintiffs allege that the EPPD did not gather sufficient evidence to help

resolve witness contradictions or provide such evidence to the SRB. Pls.’ Resp. in Opp’n at 23–

24. For example, Sanchez’s mother and sister witnessed the incident, but the SRB was not

provided with their testimony.287 Mr. Katsaris opines that these decisions contributed to the

SRB's determination that Gomez’s use of force was within policy regardless of the

investigation’s “clear failure to test the officers’ and witnesses’ testimony against the

evidence.”288 Furthermore, in the shooting of Francisco Ramirez, multiple non-officer witnesses

contradicted Fonseca’s claims that he used his service firearm in self-defense. According to Mr.

Katsaris, “no effort was made to reconcile these very disparate accounts,” despite the shot pattern

evidence not supporting Fonseca’s story. 289 Mr. Katsaris opines that the failure to present

contradictory testimony “narrows the focus of the board members” and limits evidence, creating




       285
             Id. ¶¶ 18–19.
       286
             Id. ¶ 25.
       287
             Id. ¶ 24.
       288
             Id. ¶ 25.
       289
             Id. ¶ 31.



                                                -100-
      Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 101 of 108




“the high potential for bias, misleading and false assessment.”290 When considering these facts

in the light most favorable to Plaintiffs, a reasonable jury could conclude that the EPPD’s failure

to collect contradicting testimony and present it to the SRB undermines the investigatory

process.

       But the City generally counters that none of these incidents are substantially similar to

Ramirez’s case for them to be considered relevant, particularly because these cases involve

shootings, not tasings, and “[n]one involve suicidal situations [or] . . . a non-responsive subject”.

Mot. at 11. But the City overlooks the fact that Plaintiffs claim that these prior incidents

(shootings), like Ramirez’s tasing, all involve EPPD officers using excessive force under the

circumstances they faced and how Chief Allen and the EPPD responded to each incident. Put

differently, the evidence about these prior incidents is inherently relevant to how Chief Allen

responds to allegations of excessive force generally and against mentally ill individuals

(including those who are suicidal, such as Ramirez) specifically. As such, a reasonable jury

could consider the evidence presented and conclude that Chief Allen acts consistently regardless

of whether the matter involves a mental health crisis. Considering the evidence in the light most

favorable to Plaintiffs, such a conclusion could support a jury determination that Chief Allen

failed to investigate or discipline EPPD officers accused of using excessive force.

                  c. Remaining Arguments

       Plaintiffs also indicate that shortly after Gonzalez’s indictment, Chief Allen made the

decision to exclude the El Paso District Attorney’s Office [hereinafter “DA’s Office”] from

participating in EPPD investigations of officer-involved shootings. Pls.’ Resp. in Opp’n at 24–

26. Significantly, there is no dispute that Chief Allen excluded the DA’s Office after the grand



       290
             Id. ¶ 32.


                                                -101-
      Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 102 of 108




jury indicted Gonzalez for the Cortez shooting.291 The record further indisputably shows that

Chief Allen testified that he publicly excluded the DA’s Office because he was “[o]utraged” at

the indictment and that the DA’s Office did not concur with the EPPD’s findings of the same

incident.292 Viewing this evidence in the light most favorable to Plaintiffs, a reasonable jury

could consider the evidence and conclude that Chief Allen excluded the DA’s Office to insulate

EPPD officers from scrutiny and the possibility of receiving consequences for their actions.

       Additionally, Plaintiffs also indicate that the EPPD failed to use an internal affairs

monitoring system called the “Blue Team” system to track investigations into EPPD officer

misconduct. Pls.’ Resp. in Opp’n at 26–27. The evidence indisputably shows that in 2010,

Chief Allen implemented the “Blue Team” system to address concerns about police misconduct

and excessive use of force.293 Chief Allen testified that the system was available within Internal

Affairs for several years to track excessive use of force complaints against individual officers.294

However, it is also undisputed that while the “Blue Team” system was supposed “to facilitate

officer oversight”, the EPPD was not actually using it.295 Even Chief Allen testified that he “did

not use it personally” and “did not know” if it could retrieve reports on a yearly basis because, at

the time of his deposition, had “just recently found out” that it was not as efficient as they

thought.296



       291
             PUF ¶ 411.
       292
             Id. ¶¶ 414–16.
       293
             Id. ¶ 324.
       294
             Pls.’ Ex. 19 (Allen June 27, 2018 Depo.) at 50:2–20.
       295
             PUF ¶ 327.
       296
             Id. ¶ 328.



                                                   -102-
      Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 103 of 108




       Further, Plaintiffs present the investigations and disciplinary actions taken in the pattern

of EPPD excessive force cases that the Court has considered above in support of their claim.

Notably, Plaintiffs assert that “[i]n all cases presented, Chief Allen decided not to impose

discipline, excluding the Saenz case where the summary judgment evidence shows he reluctantly

imposed discipline.” Pls.’ Resp. in Opp’n at 28. Based on the Court’s conclusions about such

cases above, considering all facts in the light most favorable to Plaintiffs, a reasonable jury could

conclude that Chief Allen failed to impose discipline in those cases where EPPD officers used

excessive force. Moreover, drawing all inferences in favor of Plaintiffs, a reasonable jury could

infer from the evidence that Chief Allen’s threshold for discipline requires there be significant

public scrutiny when an EPPD officer uses excessive force and kills a subdued individual in

custody. Accordingly, the Court concludes that a reasonable jury could determine that Chief

Allen’s investigative and disciplinary approach to similar instances of police misconduct helps

insulate EPPD officers from facing consequences for the excessive use of force.

       In sum, when taken in the light most favorable to Plaintiffs, all of the above facts are

sufficient for a reasonable jury to conclude that Chief Allen created a policy of failing to

investigate or discipline EPPD officers accused of using excessive force, sufficient to establish a

claim for Monell liability.

       ii. Moving Force Causation

       As to causation, Plaintiffs argue that the evidence shows that Chief Allen’s failure to

investigate or discipline uses of excessive force was a moving force behind Ramirez’s death in

that the evidence suggests that EPPD officers did not fear repercussions for their actions, such

that they were “emboldened” to use force. Id. at 18. On that basis, Plaintiffs appear to contend




                                               -103-
      Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 104 of 108




that had Escajeda been on notice that his use of force might have consequences, he may have

been more restrained before deploying his taser on Ramirez.

       Once again, the Court reiterates that two genuine issues of material fact exist that a jury

must necessarily resolve before being able to resolve the instant causation issue: (1) whether

Escajeda’s tasing caused Ramirez’s death; and (2) whether Escajeda’s use of force was

objectively reasonable under Graham. Only if a jury resolves these issues in their favor will

Plaintiffs be able to establish the moving force causation element for this Monell claim. Hence,

the Court is of the view that there is a dispute of fact as to whether the City’s alleged failure to

investigate and discipline EPPD officers for excessive force was a moving force behind

Ramirez’s tasing and subsequent death.

       In proceeding with its analysis by resolving these factual disputes in favor of Plaintiffs,

and having considered the law and the evidence, the Court is uncertain that, to meet this moving

force burden, Plaintiffs must prove indeed that EPPD officers were “emboldened” to use force.

See Peterson v. City of Fort Worth, 588 F.3d 838, 852 (5th Cir. 2009) (considering whether there

was an “official policy of condoning excessive force so as to hold the city liable” (emphasis

added)). Certainly, a reasonable jury could conclude from the evidence that Gonzalez acted with

impunity as he arguably continued to receive inadequate discipline for using excessive force.

Conversely, there is no evidence that the EPPD officers in the other instances went on to use

force again or encourage others to do so. Instead, a reasonable jury could look at the evidence

and determine that Chief Allen’s failure to discipline communicated to the EPPD that these

actions were not punishable, let alone unconstitutional. A reasonable jury could conclude that

when faced with instances of excessive force, Chief Allen would communicate to the EPPD that




                                                -104-
      Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 105 of 108




either (1) the officer had done nothing wrong, or (2) the officer’s actions only warranted a

minimal punishment.

         Accordingly, viewing the evidence in the light most favorable to Plaintiffs, a reasonable

jury could infer that Escajeda may have deemed that using force was an “easy fix” to complex

situations like the one he encountered on June 23, 2015, because Chief Allen failed to reinforce

the right behavior through discipline. Put differently, EPPD officers were “emboldened” to act

as such at least to the extent that they may have believed their use of force was acceptable. A

jury may not need to go the extra step and conclude that Chief Allen had encouraged the

behavior, or that Escajeda acted with the express expectation that he would not be disciplined.

Instead, a jury could possibly conclude that Chief Allen’s policy may have created an

environment devoid of caution rather than purposely aggressive. Therefore, the Court is of the

opinion that a reasonable jury could conclude that Chief Allen’s failure to adequately investigate

or discipline EPPD officers who used excessive force was a moving force behind Ramirez’s

death.

         iii. Deliberate Indifference

         Finally, Plaintiffs argue that “as the final authority on all aspects of discipline, Chief

Allen cannot reasonably claim that he was unaware of his own decisions not to discipline and the

obvious consequence of those decisions.” Pls.’ Resp. in Opp’n at 29. The City counters that

“[n]o incident prior to June 23, 2015[,] made it obvious to Chief Allen that violations of the law

or policy about mental health subjects would predictable cause future wrongful injury”. Mot. at

25. Hence, the City contends that “[t]here is no factual support for the claim that Chief Allen

knew it was wrong and did not care.” Id. at 26. After considering the evidence in the light most

favorable to Plaintiffs, the Court concludes that a reasonable jury could conclude that an obvious




                                                  -105-
      Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 106 of 108




consequence of failing to investigate or discipline officers accused of using excessive force

would be additional constitutional violations involving excessive force.

       As noted above, to show deliberate indifference, it must be “obvious that the likely

consequences of not adopting a policy will be a deprivation of constitutional rights.” Rhyne, 973

F.2d at 392. In this context, the Fifth Circuit has explained that “[w]here the city policymaker

knows or should know that the city’s police officers are likely to shoot to kill without

justification and without restraint . . . the city should be liable when the inevitable occurs and the

officers do so.” Grandstaff v. City of Borger, 767 F.2d 161, 179 (5th Cir. 1985).

       Here, drawing all inferences in favor of Plaintiffs, the summary judgment record suggests

that Chief Allen knew or should have known that Gonzalez was an EPPD officer undeterred by

prior punishment, of the DA office’s decision to indict said officer, of complaints from the

community, and of a pattern of unconstitutional uses of force against mentally ill individuals. If

proven at trial, a reasonable jury could conclude that Chief Allen was deliberately indifferent to

the EPPD’s failure to investigate or discipline EPPD officers accused of using excessive force.

       The City appears to contend that the fact that it regularly conducts a “comprehensive . . .

investigation, and competent post hoc review of officer conduct”, which includes the “use of

civilians to review police conduct, and . . . outside agency review . . . show commitment to

community standards” and a lack of deliberate indifference. Mot. at 29–30. Yet, as the Fifth

Circuit has previously explained, “conduct[ing] an internal investigation . . . appear[s] to cut

against the argument that the City condoned the use of excessive force.” Peterson, 588 F.3d at

852. It has further found that a city “vaguely rul[ing] most of its complaints ‘not sustained’ or

‘unfounded’ is no assurance that these investigations exonerate [it].” Id. As such, the Court is

reluctant to conclude that the mere act of conducting an investigation justifies exonerating the




                                                -106-
      Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 107 of 108




City when the evidence viewed in the light most favorable to Plaintiffs suggests the opposite

conclusion.

       Additionally, the evidence suggests that a reasonable jury could find that Chief Allen is

deeply loyal to his officers and believes that he has an obligation to support them when they are

accused of wrongdoing. While this behavior could be otherwise admirable, the fact that Chief

Allen is also responsible for investigating any accusations and disciplining his officers when they

have in fact done wrong, a reasonable jury could conclude that he misapplied that loyalty to the

degree that he was deliberately indifferent to the risk that this behavior might result in

constitutional violations.

       Overall, the Court is of the opinion that when taking the evidence in the light most

favorable to Plaintiffs, a reasonable jury could determine that the EPPD failed to adequately

investigate and discipline officers involved in shootings such that officers were insulated from

the consequences of using excessive force. Additionally, resolving all factual disputes in

Plaintiffs’ favor, a reasonable jury could find that such a “policy” was a moving force of

Ramirez’s death, and that Chief Allen was deliberately indifferent to the risk that this policy

might result in constitutional violations. Therefore, the Court concludes that Plaintiffs have

satisfied the Monell requirements to survive summary judgment on their claim that the City

failed to investigate and discipline its officers for excessive use of force.

                                       IV.    CONCLUSION

       IT IS THEREFORE ORDERED that Defendants City of El Paso, Texas and Defendant

Ruben Escajeda’s “Amended Motion for Summary Judgement Joined in Part by Officer Ruben

Escajeda as to Causation” (ECF No. 90) is DENIED.




                                                -107-
Case 3:17-cv-00193-DCG Document 154 Filed 08/20/21 Page 108 of 108




 So ORDERED and SIGNED this 20th day of August 2021.



                                   ____________________________________
                                   DAVID C. GUADERRAMA
                                   UNITED STATES DISTRICT JUDGE




                                -108-
